
	
		II
		111th CONGRESS
		1st Session
		S. 237
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Mr. Levin (for himself,
			 Mr. Voinovich, Mr. Brown, Mr.
			 Casey, and Ms. Stabenow)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a collaborative program to
		  protect the Great Lakes, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Great Lakes Collaboration
			 Implementation Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Invasive species
					Subtitle A—National aquatic invasive species
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Definitions.
					PART I—Prevention of introduction of aquatic Invasive Species by
				other pathways
					Sec. 111. Priority pathway management program.
					Sec. 112. Screening process for planned importations of live
				aquatic organisms.
					PART II—Early detection; rapid response; control and
				outreach
					Sec. 121. Early detection.
					Sec. 122. Rapid response.
					Sec. 123. Dispersal barriers.
					Sec. 124. Environmental soundness.
					Sec. 125. Information, education, and outreach.
					PART III—Aquatic invasive species research
					Sec. 131. Ecological, pathway, and experimental
				research.
					Sec. 132. Analysis.
					Sec. 133. Vessel pathway standards research.
					Sec. 134. Graduate education in systematics and
				taxonomy.
					PART IV—Coordination
					Sec. 141. Program coordination.
					Sec. 142. International coordination.
					PART V—Authorization of appropriations
					Sec. 151. Authorization of appropriations.
					PART VI—Conforming amendments
					Sec. 161. Conforming amendments.
					Subtitle B—Asian carp prevention and control
					Sec. 171. Addition of species of carp to the list of injurious
				species that are prohibited from being imported or shipped.
					Sec. 172. Dispersal barriers.
					Subtitle C—National Invasive Species Council
					Sec. 181. Definitions.
					Sec. 182. Limitation on Federal actions.
					Sec. 183. National Invasive Species Council.
					Sec. 184. Duties of Council.
					Sec. 185. National Invasive Species Management
				Plan.
					Sec. 186. Invasive Species Advisory Committee.
					Sec. 187. Budget analysis and summary.
					Sec. 188. Existing Executive order.
					Sec. 189. Authorization of appropriations.
					TITLE II—Coastal health
					Sec. 201. Technical assistance.
					Sec. 202. Sewer overflow control grants.
					Sec. 203. Water pollution control revolving loan
				funds.
					Sec. 204. Allotment of funds.
					Sec. 205. Authorization of appropriations.
					TITLE III—Areas of concern
					Sec. 301. Remediation of sediment contamination in areas of
				concern.
					TITLE IV—Toxic substances
					Sec. 401. Mercury reduction grants.
					TITLE V—Indicators and information
					Subtitle A—Research program
					Sec. 501. Research reauthorizations.
					Sec. 502. Great Lakes Science Center.
					Sec. 503. Center for Sponsor Coastal Ocean
				Research.
					Sec. 504. Great Lakes Environmental Research
				Laboratory.
					Subtitle B—Ocean and coastal observation system
					Sec. 511. Definitions.
					Sec. 512. Integrated ocean and coastal observing
				system.
					Sec. 513. Research, development, and education.
					Sec. 514. Interagency financing.
					Sec. 515. Application with Outer Continental Shelf Lands
				Act.
					Sec. 516. Authorization of appropriations.
					Sec. 517. Reporting requirement.
					Subtitle C—Great Lakes water quality indicators and
				monitoring
					Sec. 521. Great Lakes water quality indicators and
				monitoring.
					TITLE VI—Sustainable development
					Sec. 601. Waterfront restoration and remediation
				projects.
					Sec. 602. Authority of Secretary to restore and remediate
				waterfront and related areas.
					Sec. 603. Authorization of appropriations.
					TITLE VII—Coordination and oversight
					Sec. 701. Definitions.
					Sec. 702. Great Lakes Interagency Task Force.
					Sec. 703. Great Lakes Regional Collaboration Executive
				Committee.
					Sec. 704. Great Lakes Regional Collaboration.
					Sec. 705. Great Lakes restoration grants.
				
			2.FindingsCongress finds that—
			(1)the Great Lakes, containing approximately
			 20 percent of the Earth's fresh surface water, are a treasure of global
			 significance;
			(2)the Great Lakes provide drinking water for
			 millions of people, facilitate commerce, and provide recreational opportunities
			 for people from across the United States and around the world;
			(3)renewed efforts and investments are
			 critical to aid in meeting the goals and objectives of the Great Lakes Water
			 Quality Agreement between the United States and Canada;
			(4)in a report issued in December 2005, a
			 group of leading scientists from top institutions in the Great Lakes area found
			 that—
				(A)the Great Lakes are on the brink of an
			 ecologic catastrophe;
				(B)the primary stressors straining the health
			 of the Great Lakes are—
					(i)toxic chemicals;
					(ii)overloading of human waste and urban and
			 agricultural runoff;
					(iii)physical changes to the shorelines and
			 wetlands;
					(iv)invasive plant and animal species;
					(v)changes in water patterns; and
					(vi)overfishing;
					(C)the deterioration of the Great Lakes
			 ecosystem is accelerating dramatically; and
				(D)if the pattern of deterioration is not
			 reversed immediately, the damage could be irreparable;
				(5)as a result of the stressors described in
			 paragraph (4)(B)—
				(A)over 1,800 beaches were closed in
			 2003;
				(B)Lake Erie has developed a 6,300 square mile
			 dead zone that forms every summer;
				(C)zebra mussels, an aquatic invasive species,
			 cause $500,000,000 per year in economic and environmental damage in the Great
			 Lakes;
				(D)there is no appreciable natural
			 reproduction of lake trout in the lower 4 Great Lakes; and
				(E)wildlife habitats have been destroyed,
			 which has diminished fishing, hunting, and other outdoor recreation
			 opportunities in the Great Lakes;
				(6)because of the patchwork approach to fixing
			 the problems facing the Great Lakes, the problems have not only persisted in,
			 but have also gotten worse in some areas of, the Great Lakes;
			(7)rather than dealing with 1 problem or
			 location of the Great Lakes at a time, a comprehensive restoration of the
			 system is needed to prevent the Great Lakes from collapsing;
			(8)in December 2004, work began on the Great
			 Lakes Regional Collaboration, a unique partnership that was—
				(A)formed for the purpose of developing a
			 strategic action plan for Great Lakes restoration; and
				(B)composed of—
					(i)key members from the Federal Government,
			 State and local governments, and Indian tribes; and
					(ii)other stakeholders;
					(9)over 1,500 people throughout the Great
			 Lakes region participated in this collaborative process, with participants
			 working on 1 or more of the 8 strategy teams that focused on different issues
			 affecting the Great Lakes basin;
			(10)the recommendations of the Great Lakes
			 Regional Collaboration, which was released on December 12, 2005, identify
			 actions to address the issues affecting the Great Lake basin on the Federal,
			 State, local, and tribal level; and
			(11)comprehensive restoration must be adaptive,
			 and ongoing efforts will be required to continually implement the
			 recommendations of the Great Lakes Regional Collaboration as the
			 recommendations relate to buffers, river restoration, wetlands, emerging toxic
			 pollutants, and other issues affecting the Great Lakes basin.
			3.DefinitionsIn this Act:
			(1)Administering
			 agenciesThe term
			 administering agencies means—
				(A)the National Oceanic and Atmospheric
			 Administration (including the Great Lakes Environmental Research
			 Laboratory);
				(B)the Smithsonian Institution (acting through
			 the Smithsonian Environmental Research Center); and
				(C)the United States Geological Survey.
				(2)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(3)Aquatic
			 ecosystemThe term
			 aquatic ecosystem means a freshwater, marine, or estuarine
			 environment (including inland waters, riparian areas, and wetlands) located in
			 the United States.
			(4)Ballast
			 waterThe term ballast
			 water means any water (with its suspended matter) used to maintain the
			 trim and stability of a vessel.
			(5)InvasionThe term invasion means the
			 introduction and establishment of an invasive species into an ecosystem beyond
			 the historic range of the invasive species.
			(6)Invasive
			 speciesThe term
			 invasive species means a species—
				(A)that is nonnative to the ecosystem under
			 consideration; and
				(B)whose introduction causes or may cause harm
			 to the economy, the environment, or human health.
				(7)Invasive
			 Species CouncilThe term
			 Invasive Species Council means the council established by section
			 3 of Executive Order No. 13112 (42 U.S.C. 4321 note; relating to invasive
			 species).
			(8)PathwayThe term pathway means 1 or
			 more routes by which an invasive species is transferred from 1 ecosystem to
			 another.
			(9)SpeciesThe term species means any
			 fundamental category of taxonomic classification or any viable biological
			 material ranking below a genus or subgenus.
			(10)Task
			 forceThe term Task
			 Force means the Aquatic Nuisance Species Task Force established by
			 section 1201(a) of the Nonindigenous Aquatic Nuisance Prevention and Control
			 Act of 1990 (16 U.S.C. 4721(a)).
			(11)Type
			 approvalThe term type
			 approval means an approval procedure under which a type of system is
			 certified as meeting a standard established pursuant to Federal law (including
			 a regulation) for a particular application.
			IInvasive species
			ANational aquatic
			 invasive species
				101.Short titleThis subtitle may be cited as the
			 National Aquatic Invasive Species Act
			 of 2009.
				102.FindingsCongress finds that—
					(1)aquatic invasive species are second only to
			 habitat destruction as a cause of permanent losses in biological diversity of
			 aquatic ecosystems of the United States;
					(2)aquatic invasive species continue to be
			 introduced into waters of the United States at an unacceptable rate;
					(3)aquatic invasive species damage
			 infrastructure, disrupt commerce, out compete native species, reduce
			 biodiversity, and threaten human health;
					(4)the direct and indirect costs of aquatic
			 invasive species to the economy of the United States amount to billions of
			 dollars per year;
					(5)in the Great Lakes region, approximately
			 $3,000,000,000 has been spent in the past 10 years to mitigate the damage
			 caused by a single invasive species, the zebra mussel;
					(6)wetlands suffer compound impacts
			 from—
						(A)aquatic infestations (such as Hydrilla);
			 and
						(B)riparian infestations (such as Purple
			 Loosestrife);
						(7)prevention of aquatic invasive species is
			 the most environmentally sound and cost-effective management approach because
			 once established, aquatic invasive species are costly, and sometimes impossible
			 to control;
					(8)to be effective, the prevention, early
			 detection, and control of and rapid response to aquatic invasive species should
			 be coordinated regionally, nationally, and internationally;
					(9)pathway management is the most promising
			 approach to reducing unplanned introductions of aquatic invasive
			 species;
					(10)consistent national screening criteria are
			 needed to evaluate the potential risk of nonindigenous aquatic species;
					(11)States and regions have—
						(A)unique vulnerabilities with respect to
			 aquatic invasive species; and
						(B)unique means for addressing aquatic
			 invasive species;
						(12)to accurately identify and manage high risk
			 pathways, it is essential to carry out a comprehensive research program
			 that—
						(A)monitors pathways and ecosystems to detect
			 the establishment and spread of invasive species;
						(B)develops and demonstrates effective methods
			 for the management and control of invasive species; and
						(C)monitors the success of efforts to prevent
			 and control invasive species; and
						(13)it is in the interest of the United States
			 to—
						(A)carry out a comprehensive and thorough
			 program to research, prevent, manage, and control the introduction of aquatic
			 species that may become invasive; and
						(B)to the maximum extent practicable,
			 coordinate the program described in subparagraph (A) with neighboring nations
			 and other programs being carried out globally.
						103.DefinitionsSection 1003 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read
			 as follows:
					
						1003.DefinitionsIn this Act:
							(1)AdministratorThe term Administrator means
				the Administrator of the Environmental Protection Agency.
							(2)Aquatic ecosystemThe term aquatic ecosystem
				means a freshwater, marine, or estuarine environment (including inland waters
				and wetlands), located wholly in the United States.
							(3)Aquatic organism
								(A)In generalThe term aquatic organism
				means a living animal, plant, fungus, or microorganism inhabiting or
				reproducing in an aquatic ecosystem.
								(B)InclusionsThe term aquatic organism
				includes—
									(i)seeds;
									(ii)eggs;
									(iii)spores; and
									(iv)any other viable biological
				material.
									(4)Assistant secretaryThe term Assistant Secretary
				means the Assistant Secretary of the Army for Civil Works.
							(5)Ballast water
								(A)In generalThe term ballast water
				means—
									(i)any water (including matter suspended in
				the water) taken on board a vessel to control trim, list, draught, stability,
				or stress of the vessel; and
									(ii)any water placed into a ballast tank during
				cleaning, maintenance, or any other operation.
									(B)ExclusionThe term ballast water does
				not include water that, at the time of discharge of the water—
									(i)does not contain any aquatic invasive
				species that was taken on board a vessel; and
									(ii)was used for a purpose described in
				subparagraph (A)(i).
									(6)Best performing treatment
				technologyThe term
				best performing treatment technology means the ballast water
				treatment technology that is, as determined by the Secretary—
								(A)the most biologically effective;
								(B)the most environmentally sound; and
								(C)suitable, available, and economically
				practicable.
								(7)Coastal
				voyageThe term coastal
				voyage means a voyage conducted entirely within the exclusive economic
				zone.
							(8)DirectorThe term Director means the
				Director of the United States Fish and Wildlife Service.
							(9)Environmentally soundThe term environmentally
				sound, refers to an activity that prevents or reduces introductions, or
				controls infestations, of aquatic invasive species in a manner that minimizes
				adverse effects on—
								(A)the structure and function of an ecosystem;
				and
								(B)nontarget organisms and ecosystems.
								(10)Exclusive economic zoneThe term exclusive economic
				zone means the area comprised of—
								(A)the Exclusive Economic Zone of the United
				States established by Proclamation Number 5030, dated March 10, 1983;
				and
								(B)the equivalent zones of Canada and
				Mexico.
								(11)Existing vesselThe term existing vessel means
				any vessel that enters service on or before December 31, 2009.
							(12)Great lakesThe term Great Lakes
				means—
								(A)Lake Erie;
								(B)Lake Huron (including Lake Saint
				Clair);
								(C)Lake Michigan;
								(D)Lake Ontario;
								(E)Lake Superior;
								(F)the connecting channels of those Lakes,
				including—
									(i)the Saint Mary’s River;
									(ii)the Saint Clair River;
									(iii)the Detroit River;
									(iv)the Niagara River; and
									(v)the Saint Lawrence River to the Canadian
				border; and
									(G)any other body of water located within the
				drainage basin of a Lake, River, or connecting channel described in any of
				subparagraphs (A) through (F).
								(13)Great lakes regionThe term Great Lakes region
				means the region comprised of the States of Illinois, Indiana, Michigan,
				Minnesota, New York, Ohio, Pennsylvania, and Wisconsin.
							(14)In tradeThe term in trade, with
				respect to a species, means a species that has a documented history of
				repeatedly being commercially imported into the United States during the period
				beginning on January 1, 1990, and ending on January 1, 2007.
							(15)Indian tribeThe term Indian tribe has the
				meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25
				U.S.C. 450b).
							(16)Interbasin waterwayThe term interbasin waterway
				means a waterway that connects 2 distinct water basins.
							(17)IntroductionThe term introduction means
				the transfer of an organism to an ecosystem outside the historic range of the
				species of which the organism is a member.
							(18)InvasionThe term invasion means an
				infestation of an aquatic invasive species.
							(19)Invasive speciesThe term invasive species
				means a nonindigenous species the introduction of which into an ecosystem may
				cause harm to the economy, environment, human health, recreation, or public
				welfare.
							(20)National Invasive Species
				CouncilThe term
				National Invasive Species Council means the interagency council
				established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321 note).
							(21)New vesselThe term new vessel means any
				vessel that enters service on or after January 1, 2010.
							(22)Nonindigenous speciesThe term nonindigenous species
				means any species in an ecosystem the range of which exceeds the historic range
				of the species in that ecosystem.
							(23)Organism transferThe term organism transfer
				means the movement of an organism of any species from 1 ecosystem to another
				ecosystem outside the historic range of the species.
							(24)PathwayThe term pathway means 1 or
				more vectors by which an invasive species is transferred from 1 ecosystem to
				another.
							(25)Planned importationThe term planned importation
				means the purposeful movement of 1 or more nonindigenous organisms for use in
				the territorial limits of the United States.
							(26)Regional
				panelThe term regional
				panel means a panel convened in accordance with section 1203.
							(27)Saltwater flushingThe term saltwater flushing
				means the process of—
								(A)adding midocean water to a ballast water
				tank that contains residual quantities of ballast water;
								(B)mixing the midocean water with the residual
				ballast water and sediment in the tank through the motion of a ship; and
								(C)discharging the mixed water so that the
				salinity of the resulting residual ballast water in the tank exceeds 30 parts
				per thousand.
								(28)SecretaryThe term Secretary means the
				Secretary of Homeland Security.
							(29)SpeciesThe term species means any
				fundamental category of taxonomic classification below the level of genus or
				subgenus, including a species, subspecies, or any recognized variety of animal,
				plant, fungus, or microorganism.
							(30)Task forceThe term Task Force means the
				Aquatic Nuisance Species Task Force established by section 1201(a).
							(31)TreatmentThe term treatment means a
				mechanical, physical, chemical, biological, or other process or method of
				killing, removing, or rendering inviable organisms.
							(32)Type approvalThe term type approval means
				an approval procedure under which a type of system is initially certified as
				meeting a standard established by law (including a regulation) for a particular
				application if the system is operated correctly.
							(33)Under secretaryThe term Under Secretary means
				the Under Secretary of Commerce for Oceans and Atmosphere.
							(34)Undesirable impactThe term undesirable impact
				means economic, human health, aesthetic, or environmental degradation that is
				not necessary for, and is not clearly outweighed by, public health,
				environmental, or welfare benefits.
							(35)Waters of the united states
								(A)In generalThe term waters of the United
				States means the navigable waters and territorial sea of the United
				States.
								(B)InclusionThe term waters of the United
				States includes the Great
				Lakes.
								.
				IPrevention of
			 introduction of aquatic invasive species by other pathways
					111.Priority pathway management
			 programSubtitle C of title I
			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4721 et seq.) is amended by adding at the end the
			 following:
						
							1210.Priority pathway management
				program
								(a)Identification of high priority
				pathwaysNot later than 2
				years after the date of enactment of the National Aquatic Invasive Species Act of
				2009, and every 3 years thereafter, the Task Force, in
				coordination with the National Invasive Species Council and in consultation
				with representatives of States, industry, and other interested parties, shall,
				based on pathway surveys conducted under this title and other available
				research relating to the rates of introductions in waters of the United
				States—
									(1)identify those pathways that pose the
				highest risk for introductions of invasive species, both nationally and on a
				region-by-region basis;
									(2)develop recommendations for management
				strategies for those high-risk pathways;
									(3)include in the report to Congress required
				under section 1201(f)(2)(B) a description of the identifications, strategies,
				and recommendations based on research collected under this title; and
									(4)identify invasive species not yet
				introduced into waters of the United States that are likely to be introduced
				into waters of the United States unless preventative measures are taken.
									(b)Management of high priority
				pathwaysNot later than 3
				years after the date of enactment of the National Aquatic Invasive Species Act of
				2009, the Task Force or agencies of jurisdiction shall, to the
				maximum extent practicable, implement the strategies described in subsection
				(a)(2), considering appropriate periodic updates to the
				strategies.
								.
					112.Screening process for planned importations
			 of live aquatic organismsSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is amended
			 by adding at the end the following:
						
							1105.Screening process for planned importations
				of aquatic organisms
								(a)PurposeThe purpose of the screening process under
				this section is to prevent the introduction or establishment of aquatic
				invasive species, including pathogens and parasites of the species, in waters
				of the United States and contiguous waters of Canada and Mexico.
								(b)Catalog of species in tradeNot later than 18 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Director of the United States Geological
				Survey, the Administrator of the Animal and Plant Health Inspection Service,
				the Director of the Smithsonian Environmental Research Center, and other
				Federal agencies with jurisdiction over planned importations of live organisms,
				shall—
									(1)develop and, as necessary, update a catalog
				of species in trade; and
									(2)include the catalog in the information
				provided to the public pursuant to section 1102(f) .
									(c)Planned importationsNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, no aquatic organism of a species that is not
				in trade shall be imported into the United States without screening and
				approval in accordance with this section.
								(d)Guidelines
									(1)In generalNot later than 30 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the National Invasive Species Council, in
				conjunction with the Task Force and in consultation with affected regional
				panels, States, Indian tribes, and other stakeholders, shall promulgate
				guidelines for screening proposed planned importations of aquatic organisms
				into the United States.
									(2)ContentAt a minimum, the guidelines under
				paragraph (1) shall include guidelines relating to—
										(A)the minimum information requirements for
				screening determinations under subsection (e);
										(B)a simplified notification procedure for any
				additional shipment of organisms that may occur after completion of an initial
				screening process and determination under subsection (e);
										(C)application forms; and
										(D)shipping labels.
										(3)Factors for considerationIn developing guidelines under this
				section, the National Invasive Species Council and the Task Force shall take
				into consideration—
										(A)the likelihood of the spread of the
				applicable species by human or natural means;
										(B)species that may occur in association with
				the species planned for importation, including pathogens, parasites, and
				free-living organisms;
										(C)regional differences in the probability of
				invasion and associated impacts;
										(D)the difficulty of controlling an
				established population of an aquatic invasive species in the wild;
										(E)the profile established under section
				1108(b);
										(F)any applicable best available
				science;
										(G)the potential benefits associated with the
				species; and
										(H)the requirements of international
				law.
										(e)Screening
									(1)Evaluation
										(A)In generalNot later than 180 days after the date of
				publication of the guidelines under subsection (d), each Federal agency with
				authority over an importation into the United States of an aquatic organism of
				a species that is not in trade, as determined in accordance with the catalog
				under subsection (b), and that is proposed for importation into the United
				States, shall—
											(i)promulgate regulations in accordance with
				the guidelines under subsection (d); and
											(ii)carry out screening in accordance with this
				subsection.
											(B)RequirementsThe head a Federal agency described in
				subparagraph (A) or the Director, as applicable, shall—
											(i)prohibit the importation into the United
				States of any species described in clause (i) or (iii) of paragraph (2)(B),
				unless the importation is for the sole purpose of research conducted in
				accordance with section 1202(f)(2);
											(ii)restrict, as necessary, the importation of
				any species described in subsection (2)(B)(ii), unless the importation is for
				the sole purpose of research conducted in accordance with section
				1202(f)(2);
											(iii)make a determination under this subsection
				not later than 180 days after receiving a complete request for permission to
				import a aquatic organism; and
											(iv)make the results of the screening process
				available to the public.
											(2)CategoriesThe screening process under this subsection
				shall require—
										(A)to the maximum extent practicable, the
				identification, preferably to the species level but, at a minimum, to the genus
				level, of aquatic organisms proposed for importation; and
										(B)the designation of—
											(i)species with a high or moderate probability
				of undesirable impacts to areas within the United States and contiguous areas
				of neighboring countries to which the species is likely to be spread;
											(ii)species with a low or no probability of
				undesirable impacts to areas within the United States and contiguous areas of
				neighboring counties to which the species is likely to be spread; and
											(iii)species with respect to which there is
				insufficient information to determine the risk of such undesirable
				impacts.
											(3)Delegation and authority
										(A)In generalIf no Federal agency has the authority
				described in paragraph (1)(A), or if the head of such a Federal agency
				delegates the screening authority to the Director under subparagraph (B), the
				Director shall screen the organism.
										(B)Delegation to directorThe head of a Federal agency with the
				authority described in paragraph (1)(A) may delegate to the Director the
				authority to carry out the screening process under this subsection.
										(C)United States Fish and Wildlife
				Service
											(i)In generalThe Director may restrict or prohibit the
				importation of an aquatic organism of a species not in trade in accordance with
				the regulations promulgated under paragraph (1)(A)(i) if—
												(I)no other Federal agency has authority to
				regulate the importation of the species; or
												(II)the head of a Federal agency delegates
				authority to the Director under subparagraph (B).
												(ii)Screening requirementsThe Director shall promulgate screening
				requirements in accordance with the guidelines under subsection (d) to evaluate
				any planned importation of an aquatic organism, including an importation
				carried out by a Federal agency, that is not otherwise subject to Federal
				authority to permit the importation.
											(D)Multiple jurisdiction
											(i)In generalIf more than 1 Federal agency has
				jurisdiction over the importation of an aquatic organism, the agencies shall
				conduct only 1 screening process in accordance with a memorandum of
				understanding described in paragraph (4).
											(ii)Cultured aquatic organismsThe Secretary of Agriculture shall conduct
				screening of any aquatic organism imported to be cultured.
											(E)Agency-initiated screeningAt the discretion of the Federal agency
				with jurisdiction over the importation of a species not in trade, the Federal
				agency may initiate a screening process for a species for which no other person
				has filed an application for importation.
										(4)Memorandum of understanding
										(A)In generalThe Director shall enter into a memorandum
				of understanding with each Federal agency with the authority to conduct
				screening under this subsection.
										(B)ContentsA memorandum of understanding under
				subparagraph (A) shall contain, at a minimum—
											(i)a description of the relationship between,
				and responsibilities of, each Federal agency, including a process designating a
				lead agency in cases in which multiple agencies have jurisdiction over the
				screening of an aquatic species;
											(ii)the process by which the Director will
				delegate screening duties to, and receive delegation from, other agencies of
				jurisdiction; and
											(iii)the process by which the agency and the
				National Invasive Species Council will coordinate and share information
				required for the screening of a species.
											(f)Review and revision
									(1)In generalNot less frequently than once every 3
				years, the National Invasive Species Council, in conjunction with the Task
				Force, shall review and revise, based on research on early detection and
				monitoring under section 1106 and other information, the guidelines, screening,
				and other activities carried out under this section.
									(2)ReportTogether with the report required under
				section 1201(f)(2)(B), the National Invasive Species Council shall submit to
				Congress—
										(A)an evaluation of the effectiveness of the
				screening process carried out under subsection (e);
										(B)the consistency of the application of the
				screening process by Federal agencies; and
										(C)recommendations for revisions of the
				screening process.
										(g)Prohibitions
									(1)In generalExcept as otherwise provided in this
				section, it shall be unlawful to import an aquatic organism of a species not in
				trade.
									(2)Penalties
										(A)Civil penaltyAny person that violates subsection (c)
				shall be liable for a civil penalty in an amount not to exceed $50,000.
										(B)Criminal penaltiesAny person that knowingly violates
				subsection (c) is guilty of a class C felony.
										(h)FeesThe head of any agency that has
				jurisdiction over a planned importation of an aquatic species subject to
				screening under this section may increase the amount of any appropriate fee
				that is charged under an applicable law (including regulations) to offset the
				cost of screening carried out under this section.
								(i)Effect on other laws
									(1)In generalNothing in this section repeals,
				supersedes, or modifies any provision of Federal or State law relating to the
				screening process for aquatic species importation.
									(2)More protective lawsA State, the District of Columbia, or a
				territory of the Untied States may adopt an aquatic plant or animal importation
				law, regulation, or policy that requires a more protective screening process
				for aquatic species importation than the regulations and policies of this
				section.
									.
					IIEarly detection;
			 rapid response; control and outreach
					121.Early detectionSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended
			 by section 112) is amended by adding at the end the following:
						
							1106.Early detection and monitoring
								(a)In generalNot later than 18 months after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, in conjunction with the Council, the Task
				Force shall (based on the standard protocol for early detection surveys
				developed under this title), promulgate a set of sampling protocols, a
				geographic plan, and budget to support a national system of ecological surveys
				to rapidly detect recently established aquatic invasive species in waters of
				the United States.
								(b)ContentsThe protocols, plan, and budget shall, at a
				minimum—
									(1)address a diversity of aquatic ecosystems
				of the United States (including inland and coastal waters);
									(2)encourage State, local, port, and tribal
				participation in monitoring;
									(3)balance scientific rigor with
				practicability, timeliness, and breadth of sampling activity;
									(4)considers the pathways and organisms
				identified under section 1210;
									(5)include a capacity to evaluate the impacts
				of permitted importations screened by the processes established under section
				1105; and
									(6)include clear lines of communication with
				appropriate Federal, State, and regional rapid response authorities.
									(c)ImplementationNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Director of the United States Geological
				Survey, the Administrator of the National Oceanic and Atmospheric
				Administration, and the Administrator (in consultation with the National
				Invasive Species Council and in coordination with other agencies and
				organizations) shall implement a national system of ecological surveys that
				is—
									(1)carried out in cooperation with State,
				local, port, tribal authorities, and other non-Federal entities (such as
				colleges and universities); and
									(2)based on the protocols, plan, and budget
				published under subsection (a) and any public
				comment.
									.
					122.Rapid
			 responseSubtitle C of title I
			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4721 et seq.) (as amended by section 111) is amended by adding
			 at the end the following:
						
							1211.Rapid response
								(a)Emergency Rapid Response Fund
									(1)EstablishmentThere is established in the Treasury of the
				United States a revolving fund to assist States in implementing rapid response
				measures for aquatic invasive species, to be known as the Emergency
				Rapid Response Fund (referred to in this subsection as the
				Fund), consisting of—
										(A)such amounts as are appropriated to the
				Fund under section 1301(g)(2)(A); and
										(B)any interest earned on investment of
				amounts in the Fund under paragraph (3).
										(2)Expenditures from fund
										(A)In generalSubject to subparagraph (C), on request by
				the Secretary of the Interior, the Secretary of the Treasury shall transfer
				from the Fund to the Secretary of the Interior such amounts as the Secretary of
				the Interior determines are necessary to provide financial assistance to a
				State or the Federal rapid response team under subparagraph (B) to assist in
				implementing rapid response measures for aquatic invasive species.
										(B)State assistance
											(i)In generalA State may submit to the Secretary of the
				Interior an application for emergency response assistance from the Fund.
											(ii)ApprovalIf the Secretary of the Interior approves
				an application submitted under clause (i), the Secretary shall use amounts
				provided to the Secretary under subparagraph (A)—
												(I)in a case in which a State has in effect a
				rapid response contingency strategy that is approved under subsection (b), to
				provide emergency response assistance to the State; and
												(II)in a case in which the State does not have
				a rapid response contingency strategy approved under subsection (b) in effect,
				to provide emergency response assistance to the Federal rapid response team
				established under subsection (f).
												(iii)Additional fundsIf additional amounts are needed for the
				conduct of emergency response activities in the State, the Secretary of the
				Interior may provide additional assistance to the State or Federal rapid
				response team under this paragraph.
											(C)Administrative expensesAn amount not to exceed 10 percent of the
				amounts in the Fund shall be available for each fiscal year to pay the
				administrative expenses necessary to carry out this Act.
										(3)Investment of amounts
										(A)In generalThe Secretary of the Treasury shall invest
				such portion of the Fund as is not, in the judgment of the Secretary of the
				Treasury, required to meet current withdrawals.
										(B)Interest-bearing obligationsInvestments may be made only in
				interest-bearing obligations of the United States.
										(C)Acquisition of obligationsFor the purpose of investments under
				subparagraph (A), obligations may be acquired—
											(i)on original issue at the issue price;
				or
											(ii)by purchase of outstanding obligations at
				the market price.
											(D)Sale of obligationsAny obligation acquired by the Fund may be
				sold by the Secretary of the Treasury at the market price.
										(E)Credits to FundThe interest on, and the proceeds from the
				sale or redemption of, any obligations held in the Fund shall be credited to
				and form a part of the Fund.
										(4)Transfers of amounts
										(A)In generalThe amounts required to be transferred to
				the Fund under this section shall be transferred at least monthly from the
				general fund of the Treasury to the Fund on the basis of estimates made by the
				Secretary of the Treasury.
										(B)AdjustmentsProper adjustment shall be made in amounts
				subsequently transferred to the extent prior estimates were in excess of or
				less than the amounts required to be transferred.
										(b)State rapid response contingency
				strategiesThe Task Force, in
				consultation with the National Invasive Species Council, shall approve a rapid
				response contingency strategy of a State if the strategy—
									(1)identifies all key governmental and
				nongovernmental partners to be involved in carrying out the strategy;
									(2)clearly designates the authorities and
				responsibilities of each partner, including the authority of any State or
				government of an Indian tribe to distribute emergency funds;
									(3)specifies criteria for rapid response
				measures, including a diagnostic system that—
										(A)distinguishes cases in which rapid response
				has a likelihood of success and cases in which rapid response has no likelihood
				of success;
										(B)distinguishes rapid response measures from
				ongoing management and control of established populations of aquatic invasive
				species; and
										(C)distinguishes instances in which the rate
				and probability of organism dispersal is significantly altered by vessel
				movements;
										(4)includes an early detection strategy that
				supports or complements the early detection and monitoring system developed
				under section 1108;
									(5)provides for a monitoring capability to
				assess—
										(A)the extent of infestations; and
										(B)the effectiveness of rapid response
				efforts;
										(6)to the maximum extent practicable, is
				integrated into the State aquatic invasive species management plan approved
				under section 1204;
									(7)to the maximum extent practicable, includes
				rapid response tools that meet environmental criteria developed under
				subsection (f)(4);
									(8)includes a public education and outreach
				component directed at—
										(A)potential pathways for spread of aquatic
				invasive species; and
										(B)persons involved in industries and
				recreational activities associated with those pathways; and
										(9)to the extent that the strategy involves
				vessels, conforms with guidelines issued by the Secretary under subsection
				(d)(2).
									(c)Regional Rapid Response Contingency
				StrategiesThe Task Force,
				with the concurrence of the National Invasive Species Council and in
				consultation with the regional panels of the Task Force established under
				section 1203, shall encourage the development of regional rapid response
				contingency strategies that—
									(1)provide a consistent and coordinated
				approach to rapid response; and
									(2)are approved by—
										(A)the Secretary; and
										(B)the Governors and Indian tribes having
				jurisdiction over areas within a region.
										(d)Model Rapid Response Contingency
				StrategiesNot later than 18
				months after the date of enactment of the National Aquatic Invasive Species Act of
				2009—
									(1)the Task Force, with the concurrence of the
				National Invasive Species Council and the regional panels of the Task Force
				established under section 1203, shall develop—
										(A)a model State rapid response contingency
				strategy (including rapid assessment capability) for aquatic invasive species
				that meets, to the maximum extent practicable, the requirements of paragraphs
				(1) through (9) of subsection (b); and
										(B)a model regional rapid response contingency
				strategy (including rapid assessment capability) for aquatic invasive species;
				and
										(2)the Secretary, in concurrence with the Task
				Force and the regional panels of the Task Force, shall issue guidelines that
				describe vessel-related requirements that may be used in a rapid response
				contingency strategy approved under this section.
									(e)Cost sharing
									(1)State rapid response contingency
				strategiesThe Federal share
				of the cost of activities carried out under a State rapid response contingency
				strategy approved under subsection (b) shall be not less than 50
				percent.
									(2)Regional rapid response contingency
				strategiesThe Federal share
				of the cost of activities carried out under a regional rapid response
				contingency strategy approved under subsection (c) shall be not less than 75
				percent.
									(3)Form of non-federal shareThe non-Federal share required under
				paragraph (1) or (2) may be in the form of in-kind contributions.
									(f)Federal rapid response teams
									(1)Establishment of teamsNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the National Invasive Species Council, in
				coordination with the Task Force and the heads of appropriate Federal agencies,
				shall establish a Federal rapid response team for each of the 10 Federal
				regions that comprise the Standard Federal Regional Boundary System.
									(2)Duties of teamsEach Federal rapid response team shall, at
				a minimum—
										(A)implement rapid eradication or control
				responses for newly detected aquatic invasive species on Federal and tribal
				land;
										(B)carry out, or assist in carrying out, rapid
				responses for newly detected aquatic invasive species on non-Federal land at
				the request of a State, Indian tribe, or group of States or Indian
				tribes;
										(C)provide training and expertise for State,
				tribal, or regional rapid responders;
										(D)provide central sources of information for
				rapid responders;
										(E)maintain a list of researchers and rapid
				response volunteers; and
										(F)in carrying out any rapid response activity
				with respect to an aquatic noxious weed listed under section 412(f) of the
				Plant Protection Act (7 U.S.C. 7712(f)), include
				representatives of the Animal and Plant Health Inspection Service.
										(3)Criteria for identifying cases of rapid
				response warranting federal assistanceNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Task Force, with the concurrence of the
				National Invasive Species Council, shall develop criteria to identify cases
				warranting Federal assistance for rapid assessment and response under this
				subsection, including indicative criteria relating to, at a minimum—
										(A)the extent to which infestations of aquatic
				invasive species may be managed successfully by rapid response;
										(B)the extent to which rapid response efforts
				may differ from ongoing management and control; and
										(C)the extent to which infestations of
				nonindigenous aquatic invasive species are considered to be an acute or chronic
				threat to—
											(i)biodiversity of native aquatic
				organisms;
											(ii)habitats of native fish and wildlife;
				or
											(iii)human health.
											(4)Environmental criteriaNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Administrator, in consultation with the
				National Invasive Species Council, the Secretary of Transportation, the Task
				Force (including regional panels of the Task Force established under section
				1203), the Director, and the Director of the National Marine Fisheries Service,
				shall develop environmental criteria to minimize nontarget environmental
				impacts of rapid responses carried out pursuant to this
				section.
									.
					123.Dispersal barriers
						(a)In generalSection 1202 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) is amended—
							(1)by redesignating subsections (j) and (k) as
			 subsections (m) and (n), respectively; and
							(2)by inserting after subsection (i) the
			 following:
								
									(j)National dispersal barrier program
										(1)Monitoring Program
											(A)EstablishmentNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Secretary of the Interior shall
				establish an interbasin and intrabasin monitoring program.
											(B)Required elementsThe monitoring program shall—
												(i)track aquatic invasive species moving
				through—
													(I)the Chicago River Ship and Sanitary
				Canal;
													(II)the Lake Champlain Canal;
													(III)other interbasin waterways; and
													(IV)major river systems (such as the
				Mississippi River), as recommended by regional panels convened under section
				1203, in which interbasin transfers of aquatic invasive species have been shown
				to pose a significant threat to fish and wildlife resources;
													(ii)assess the efficacy of dispersal barriers
				and other measures in preventing the spread of aquatic invasive species through
				the waterways; and
												(iii)identify waterways suitable for dispersal
				barrier demonstration projects, in addition to the waterways at which dispersal
				barrier demonstration projects were carried out before the date of enactment of
				the National Aquatic Invasive Species Act of
				2009.
												(C)ReportsThe Secretary of the Interior shall issue
				biennial reports describing the findings of the monitoring program.
											(2)Prevention and mitigation plans for corps
				projectsIn developing
				projects involving interbasin waterways or other hydrologic alterations that
				could create pathways for aquatic invasive species, the Assistant Secretary
				shall develop adequate prevention and mitigation plans for controlling the
				dispersal of the aquatic invasive species.
										(3)Technical assistanceThe Administrator of the National Oceanic
				and Atmospheric Administration, acting through the Great Lakes Environmental
				Research Laboratory, shall provide technical assistance to appropriate entities
				to assist in the research conducted under this subsection.
										(4)Additional waterwaysThe Assistant Secretary, with the
				concurrence of the Administrator, and other relevant Federal agencies,
				shall—
											(A)identify additional waterways suitable for
				the construction of new dispersal barriers (based on the monitoring program
				established under paragraph (1)); and
											(B)construct, maintain, and operate such
				dispersal barriers as necessary.
											(5)ReportsNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Assistant Secretary and the Director
				shall jointly submit to Congress a report that describes—
											(A)the efficacy of the Chicago River Ship and
				Sanitary Canal dispersal barrier project; and
											(B)a plan to provide for additional dispersal
				barrier demonstration projects and related research
				projects.
											.
							(b)Conforming amendmentSection 345 of the District of Columbia
			 Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352), is amended to
			 read as follows:
							
								345.There are authorized to be appropriated
				such sums as are necessary to carry out the Barrier II project of the project
				for the Chicago Sanitary and Ship Canal Dispersal Barrier, Illinois, initiated
				pursuant to section 1135 of the Water Resources Development Act of 1986 (33
				U.S.C.
				2309a).
								.
						124.Environmental soundnessSection 1202 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722) (as amended by
			 section 123) is amended by inserting after subsection (j) the following:
						
							(k)Improvement of treatment methods for
				aquatic Invasive Species
								(1)Criteria to evaluate environmental
				soundness of treatment methods
									(A)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Administrator, in consultation with the
				Secretary, the National Invasive Species Council, and the Task Force (including
				any regional panels of the Task Force) shall promulgate criteria to evaluate
				the treatment methods described in subparagraph (B) for the purpose of ensuring
				that the treatment methods pose no significant threat of adverse effect on
				human health, public safety, or the environment (including air quality and the
				aquatic environment) that is acute, chronic, cumulative, or collective.
									(B)Treatment methodsThe treatment methods referred to in
				subparagraph (A) are all mechanical, physical, chemical, biological, and other
				treatment methods used in bodies of water of the United States (regardless of
				whether the bodies of water are navigable and regardless of the origin of the
				waters), to prevent, treat, or respond to the introduction of aquatic invasive
				species.
									(C)ConsultationIn carrying out subparagraph (A), the
				Administrator shall consult with—
										(i)the Secretary of Transportation;
										(ii)the Task Force (including the regional
				panels of the Task Force established under section 1203);
										(iii)the Director;
										(iv)the Assistant Secretary;
										(v)the Director of the National Marine
				Fisheries Service; and
										(vi)relevant State agencies.
										(2)Publication of information on
				environmentally sound treatment methodsThe Administrator, in consultation with the
				National Invasive Species Council, shall publish (not later than 1 year after
				the date of enactment of the National Aquatic
				Invasive Species Act of 2009) and update annually—
									(A)a list of environmentally sound treatment
				methods that may apply to a potential aquatic invasive species response
				effort;
									(B)accompanying research that supports the
				environmental soundness of each approved treatment method; and
									(C)explicit guidelines under which each
				treatment method can be used in an environmentally sound manner.
									(3)ReportsThe National Invasive Species Council and
				Task Force shall include the information described in paragraph (2) in the
				reports submitted under section
				1201(f)(2)(B).
								.
					125.Information, education, and
			 outreachSection 1202(h) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4722(h)) is amended—
						(1)by striking (h)
			 Education.—The
			 Task Force and inserting the following:
							
								(h)Information, education, and
				outreach
									(1)In generalThe Task
				Force
									;
				and
						(2)by adding at the end the following:
							
								(2)Activities
									(A)In generalThe programs carried out under paragraph
				(1) shall include the activities described in this paragraph.
									(B)Public outreach
										(i)Public warningsNot later than 180 days after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, each Federal officer of an agency that
				provides Federal funds to States for building or maintaining public access
				points to United States water bodies shall amend the guidelines of the agency,
				in consultation with relevant State agencies, to encourage the posting of
				regionally specific public warnings or other suitable informational and
				educational materials at the access points regarding—
											(I)the danger of spread of aquatic invasive
				species through the transport of recreational watercraft; and
											(II)methods for removing organisms prior to
				transporting a watercraft.
											(ii)Cleaning of watercraft at
				marinasNot later than 1 year
				after the date of enactment of the National
				Aquatic Invasive Species Act of 2009, the Under Secretary and the
				Director (in cooperation with the Task Force and in consultation with the
				States, relevant industry groups, and Indian tribes) shall develop an
				education, outreach, and training program directed toward marinas and marina
				operators regarding—
											(I)checking watercraft for live
				organisms;
											(II)removing live organisms from the watercraft
				before the watercraft are commercially or recreationally trailered;
											(III)encouraging regular hull cleaning and
				maintenance, avoiding in-water hull cleaning; and
											(IV)other activities, as identified by the
				Secretary.
											(iii)Proper disposal of nonindigenous live
				aquatic organisms in tradeThe Task Force shall—
											(I)not later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, develop (in consultation with industry and
				other affected parties) guidelines for proper disposal of live nonindigenous
				aquatic organisms in trade; and
											(II)use the guidelines in appropriate public
				information and outreach efforts.
											(C)100th meridian program
										(i)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Task Force shall expand the information
				and education program directed at recreational boaters in States from which
				watercraft are transported westward across the 100th meridian.
										(ii)ActivitiesIn carrying out the program, the task force
				shall—
											(I)survey owners of watercraft transported
				westward across the 100th meridian to determine the States of origin of most
				such owners;
											(II)provide information directly to watercraft
				owners concerning the importance of cleaning watercraft carrying live organisms
				before transporting the watercraft; and
											(III)support education and information programs
				of the States of origin to ensure that the State programs address westward
				spread.
											(D)Information and education program by
				national park serviceThe
				Secretary of the Interior, acting through the Director of the National Park
				Service, shall develop a program to provide public outreach and other
				educational activities to prevent the spread of aquatic invasive species by
				recreational watercraft in parkland or through events sponsored by the National
				Park Service.
									(3)Outreach to industryThe Task Force, in conjunction with the
				National Invasive Species Council, shall carry out activities to inform and
				promote voluntary cooperation and regulatory compliance by members of the
				national and international maritime, horticultural, aquarium, aquaculture, pet
				trade, and other appropriate industries with screening, monitoring, and control
				of the transportation of aquatic invasive species.
								(4)Public access to monitoring
				informationThe Task Force,
				the National Invasive Species Council, and other relevant agencies, shall
				maintain information on the Internet regarding—
									(A)the best approaches for the public and
				private interests to use in assisting with national early detection and
				monitoring of aquatic invasive species in waters of the United States;
									(B)contact locations for joining a national
				network of monitoring stations;
									(C)approved State Management Plans under
				section 1204(a) and Rapid Response Contingency Strategies under subsections (b)
				and (c) of section 1211; and
									(D)the list of potential invaders under
				section
				1201(a)(4).
									.
						IIIAquatic
			 invasive species research
					131.Ecological, pathway, and experimental
			 research
						(a)In generalSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended
			 by section 121) is amended by adding at the end the following:
							
								1107.Ecological, pathway, and experimental
				research
									(a)Definition of administering
				agencies
										(1)In generalIn this section and section 1108, the term
				administering agencies means—
											(A)the Smithsonian Environmental Research
				Center;
											(B)the United States Geological Survey;
				and
											(C)the National Oceanic and Atmospheric
				Administration (including the Great Lakes Environmental Research
				Laboratory).
											(2)Memorandum of understandingThe administering agencies shall enter into
				an agreement regarding implementation of this subtitle.
										(3)ConsultationIn carrying out this section, the
				administering agencies shall consult with—
											(A)the Task Force;
											(B)the Environmental Protection Agency;
											(C)the United States Fish and Wildlife
				Service; and
											(D)other appropriate Federal and State
				agencies.
											(4)CooperationIn carrying out this section, the
				administering agencies shall contract, as appropriate, or otherwise cooperate
				with academic researchers.
										(b)ProgramThe administering agencies shall develop
				(not later than 18 months after the date of enactment of the
				National Aquatic Invasive Species Act of
				2009) and conduct a marine and freshwater research program
				(including ecological and pathway surveys and experimentation) to assess rates
				of, patterns of, and conditions surrounding introductions of nonindigenous
				aquatic species in aquatic ecosystems.
									(c)PurposeThe purpose of the program is to support
				efforts to prevent the introduction of, and detect and eradicate, invasive
				species by—
										(1)providing information for—
											(A)early detection and rapid response efforts;
				and
											(B)relevant policy questions; and
											(2)assessing the effectiveness of implemented
				policies (including any standard) to prevent the introduction and spread of
				aquatic invasive species.
										(d)Protocol developmentThe administering agencies shall—
										(1)establish standardized protocols for
				conducting surveys that are integrated and produce comparable data, and, as
				practicable, build on existing protocols and data collection methods (including
				surveys required under subsection (b)), including—
											(A)protocols to support early detection
				surveys of nonindigenous aquatic species conducted by Federal, State, or local
				agencies involved in the management of invasive species, including surveys
				carried out pursuant to section 1106;
											(B)protocols to support comprehensive
				ecological surveys conducted under this section for purposes of research and
				analysis of rates and patterns of invasions; and
											(C)protocols to support pathway
				surveys;
											(2)recommend a standardized approach for
				classifying species;
										(3)when proposing protocols, consider
				recommendations made at the workshop conducted under subsection (h);
										(4)subject the protocols to peer
				review;
										(5)complete the protocols not later than 1
				year after the date of enactment of the National Aquatic Invasive Species Act of
				2009;
										(6)revise protocols as necessary; and
										(7)disseminate the protocols to the Task Force
				and other Federal, State, and local stakeholders.
										(e)Ecological and pathway survey
				requirements
										(1)In generalEach comprehensive ecological survey
				conducted under this section shall, at a minimum—
											(A)document baseline ecological information of
				the aquatic ecosystem, including—
												(i)to the maximum extent practicable, a
				comprehensive inventory of native species, nonindigenous species, and species
				of unknown origin, present in the ecosystem; and
												(ii)the chemical and physical characteristics
				of water and underlying substrate in the ecosystem;
												(B)in the case of nonindigenous species,
				gather information to assist in identifying—
												(i)the life history of the species;
												(ii)the environmental requirements and
				tolerances of the species;
												(iii)the native ecosystems of the species;
				and
												(iv)the history of the species spread from the
				native ecosystems of the species;
												(C)track the establishment of nonindigenous
				species, including information about the estimated population of nonindigenous
				organisms to allow an analysis of the probable date of introduction of the
				species; and
											(D)identify the likely pathway of entry of
				nonindigenous species.
											(2)Minimum requirementsEach pathway survey conducted under this
				section shall, at a minimum—
											(A)identify which nonindigenous aquatic
				species are being introduced, or have the potential to be introduced, through
				the pathways under consideration;
											(B)determine the rate of organism introduction
				through the pathways under consideration; and
											(C)determine the practices that contributed to
				or could contribute to the introduction of nonindigenous aquatic species
				through the pathways under consideration.
											(f)Number and location of survey
				sites
										(1)Required
				sitesThe administering
				agencies shall designate the number and location of survey sites necessary to
				carry out marine and freshwater research required under this section.
										(2)EmphasisIn carrying out paragraph (1) and
				subsection (g), the administering agencies shall give particular consideration
				to—
											(A)the geographic diversity of sites;
				and
											(B)the diversity of human uses and biological
				characteristics of sites.
											(g)Competitive grant Program
										(1)In generalIn order to assist in carrying out
				subsections (b) and (i), the administering agencies (acting through the
				National Oceanic and Atmospheric Administration) shall administer a program to
				award grants to academic institutions, State agencies, and other appropriate
				groups.
										(2)AdministrationThe program required under this section
				shall be competitive, peer-reviewed, and merit-based.
										(h)WorkshopNot later than 120 days after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, to assist in the development of the
				protocols and design for the surveys under this section, the administering
				agencies shall—
										(1)convene a workshop among researchers from
				Federal and State agencies and academic institutions to obtain recommendations
				for the development of the protocols and surveys; and
										(2)make the results of the workshop widely
				available to the public.
										(i)ExperimentationThe administering agencies shall conduct
				(at existing field stations and such other sites as may be appropriate)
				coordinated experiments on a range of taxonomic groups to identify—
										(1)the relationship between the introduction
				and establishment of nonindigenous aquatic species; and
										(2)the circumstances necessary for the species
				to survive and thrive.
										(j)National pathways and ecological surveys
				database
										(1)In generalThe United States Geological Survey shall
				develop, maintain, and update, in consultation and cooperation with the
				Smithsonian Environmental Research Center and the National Oceanic and
				Atmospheric Administration, a central national database of information
				concerning information collected under section 1107(b).
										(2)RequirementThe United States Geological Survey
				shall—
											(A)make the database widely available to the
				public;
											(B)update the database not less often than
				once every 90 days;
											(C)coordinate the database with existing
				databases collecting similar information; and
											(D)to the maximum extent practicable, format
				the databases in a manner such that the data is useful for researchers and
				Federal and State employees managing relevant invasive species
				programs.
											.
						(b)Vessel pathway surveysSection 1102(b)(2)(B) of Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4712(b)(2)(B)) is amended by striking clause (ii) and inserting
			 the following:
							
								(ii)examine other potential modes for the
				introduction of nonindigenous aquatic species by vessel, including hull
				fouling.
								.
						132.Analysis
						(a)In generalSubtitle B of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended
			 by section 131(a)) is amended by adding at the end the following:
							
								1108.Analysis
									(a)Invasion analysis
										(1)In generalNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, and annually thereafter, the administering
				agencies shall analyze data collected under section 1107 and other relevant
				research, for the purpose of preventing the introduction of, detecting, and
				eradicating invasive species by—
											(A)providing information for early detection
				and rapid response efforts;
											(B)providing information for relevant policy
				questions; and
											(C)assessing the effectiveness of implemented
				policies to prevent the introduction and spread of invasive species.
											(2)ContentsThe analysis required under paragraph (1)
				shall include, with respect to aquatic invasive species—
											(A)an analysis of pathways to—
												(i)identify, and characterize as
				high-, medium-, or low-risk, regional and national pathways for the
				introduction of nonindigenous aquatic species into aquatic ecosystems;
												(ii)identify new and expanding pathways through
				which nonindigenous aquatic species may be introduced into aquatic
				ecosystems;
												(iii)identify handling practices that contribute
				to the introduction of species in pathways; and
												(iv)assess the risk that species currently used
				in commerce pose for introduction into aquatic ecosystems;
												(B)include patterns and rates of invasion and
				susceptibility to invasion of various types of bodies of water;
											(C)consider the ways in which the risk of
				establishment of an aquatic invasive species through a pathway is related to
				the identity and number of organisms transported;
											(D)consider rates of spread and numbers and
				types of pathways of spread of new populations of the aquatic invasive species
				and estimate the potential for the spread and distribution of newly introduced
				invasive species based on the environmental requirements and historical
				distribution of the species;
											(E)document factors that influence the
				vulnerability of an ecosystem to invasion by a nonindigenous aquatic
				species;
											(F)include a description of the potential for,
				and impacts of, pathway management programs on invasion rates;
											(G)provide recommendations for improvements on
				the effectiveness of pathway management;
											(H)to the extent practicable, determine the
				level of reduction in live organisms of various taxonomic groups required to
				reduce to an acceptable level the risk of establishment to receiving aquatic
				ecosystems; and
											(I)evaluate the effectiveness of management
				actions (including any standard) at reducing species introductions and
				establishment.
											(3)ReportThe administering agencies shall submit to
				the Task Force a report on analyses conducted under this section.
										(b)Research To assess the potential of the
				establishment of introduced species
										(1)In generalNot later than 2 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the administering agencies shall develop,
				conduct peer review of, and submit to the Task Force a profile of the general
				characteristics of invasive species, in order to—
											(A)predict, to the extent practicable, whether
				a species planned for importation is likely to invade a particular aquatic
				ecosystem if introduced; and
											(B)support the development of the screening
				process authorized under section 1105.
											(2)ResearchIn developing the profile, the
				administering agencies shall analyze the research conducted under section 1107
				and other research as necessary to determine—
											(A)characteristics of general species and
				ecosystems (taking into account the opportunity for introduction into any
				ecosystem); and
											(B)circumstances that may lead to
				establishment of a nonindigenous aquatic organism.
											(3)RecommendationsBased on the profile, the administering
				agencies shall develop and submit to the Task Force, for inclusion in the
				report to Congress developed under section 1201(f)(2)(B), recommendations
				concerning which planned importation of nonindigenous aquatic organisms warrant
				restriction under section 1105.
										1109.Dissemination
									(a)In generalThe National Invasive Species Council, in
				coordination with the Task Force, and the administering agencies shall
				disseminate the information collected under this Act to Federal, State, and
				local entities (including relevant policymakers and private researchers with
				responsibility over or interest in aquatic invasive species).
									(b)ReportsThe National Invasive Species Council
				shall—
										(1)not later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, submit to Congress a report that describes
				the actions and findings carried out under this Act; and
										(2)at least once every 3 years thereafter or
				more often as necessary, update the report.
										(c)Response strategyTo enable Federal, State, and local
				entities having responsibility for responding to the introduction of
				potentially harmful nonindigenous aquatic species to better and more rapidly
				respond to those introductions, the National Invasive Species Council, in
				coordination with the Task Force, the administering agencies, and other
				appropriate Federal and State agencies, shall implement a national strategy for
				the sharing of information collected under this Act with those entities.
									(d)Pathway practicesThe National Invasive Species Council, in
				coordination with the Task Force, and the administering agencies shall
				disseminate information to, and develop an ongoing educational program for,
				pathway users (including vendors and customers) to inform those users about
				means by which users can prevent the intentional or unintentional introduction
				of nonindigenous aquatic species into aquatic ecosystems.
									1110.Technology development demonstration and
				verification
									(a)Environmentally sound technology
				development, demonstration and verification
										(1)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Administrator, in consultation with the
				Army Corps of Engineers and the administering agencies, shall develop and
				implement a grant program to fund research, development, demonstration, and
				verification of environmentally sound cost-effective technologies and methods
				to control and eradicate aquatic invasive species.
										(2)PurposesProposals funded under this program
				shall—
											(A)provide funds to support on-going efforts
				of Federal, State, or local officials to control and eradicate aquatic invasive
				species in an environmentally sound manner;
											(B)increase the number of environmentally
				sound technologies or methods Federal, State, or local officials may use to
				control or eradicate aquatic invasive species;
											(C)provide for the demonstration or
				dissemination of the technologies or methods to potential end-users; and
											(D)verify that any technology or practice
				meets any appropriate criteria developed for effectiveness and environmental
				soundness that are established by the Administrator.
											(3)PreferenceIn making grants under this subsection, the
				Administrator shall give preference to proposals that meet criteria developed
				for environmental soundness that are established by the Administrator.
										(4)Merit reviewGrants awarded through this subsection
				shall be awarded through a competitive, peer-reviewed process and shall be
				merit-based.
										(5)ReportNot later than 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Administrator shall submit to Congress a
				report on the program conducted under this subsection, including findings and
				recommendations of the Secretary with respect to technologies and methods
				described in paragraph (1).
										(b)Dispersal barrier research
				programNot later than 1 year
				after the date of enactment of the National
				Aquatic Invasive Species Act of 2009, the Assistant Secretary, in
				conjunction with the Director and other appropriate Federal agencies and
				academic researchers, shall establish a research, development, and
				demonstration program—
										(1)to study environmentally sound methods and
				technologies to reduce dispersal of aquatic invasive species through interbasin
				waterways; and
										(2)to assess the potential for using those
				methods and technologies in other
				waterways.
										.
						(b)Expansion of vessel pathway technology
			 demonstration programSection
			 1104(b) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of
			 1990 (16 U.S.C.
			 4714(b)) is amended—
							(1)by redesignating paragraphs (4) and (5) as
			 paragraphs (7) and (8), respectively; and
							(2)by inserting after paragraph (3) the
			 following:
								
									(4)Additional purposesThe Secretary of the Interior and the
				Secretary of Commerce may demonstrate and verify technologies under this
				subsection to monitor and control pathways of organism transport on vessels
				other than through ballast water.
									(5)PriorityIn making grants under this subsection, the
				Secretary of the Interior and the Secretary of Commerce shall give priority to
				technologies that meet criteria established in any testing protocol developed
				under the Environmental Technology Verification program of the
				Administrator.
									(6)WorkshopThe Secretary of the Interior and the
				Secretary of Commerce shall—
										(A)hold an annual workshop to encourage the
				exchange of information between and among—
											(i)principal investigators for which funds are
				made available under this subsection; and
											(ii)researchers conducting research directly
				relating to vessel pathway technology development; and
											(B)make the results of the proceedings widely
				available to the
				public.
										.
							133.Vessel pathway standards
			 researchSubtitle B of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4711 et seq.) (as amended by section 132(a)) is amended by
			 adding at the end the following:
						
							1111.Vessel pathway standards research
								(a)Research Program
									(1)In generalThe Secretary and the Administrator (in
				coordination with the National Oceanic and Atmospheric Administration, the Task
				Force, and other appropriate Federal agencies and academic researchers) shall
				develop and conduct a coordinated research program to support the establishment
				and implementation of standards to prevent the introduction and spread of
				aquatic invasive species by vessels.
									(2)ComponentsThe research program shall include programs
				to—
										(A)characterize physical, chemical, and
				biological harbor conditions relevant to ballast discharge into waters of the
				United States to provide information for the design and implementation of
				vessel vector control technologies and practices;
										(B)develop testing protocols for determining
				the effectiveness of vector monitoring and control technologies and
				practices;
										(C)research and demonstrate methods for
				mitigating the spread of aquatic invasive species by coastal voyages, including
				the exploration of the effectiveness of alternative exchange zones in the near
				coastal areas and other methods proposed to reduce the transfers of
				organisms;
										(D)verify the practical effectiveness of any
				type approval process to ensure that the process produces repeatable and
				accurate assessments of treatment effectiveness; and
										(E)evaluate the effectiveness and residual
				risk and environmental impacts associated with any standard established with
				respect to a ship pathway through experimental research.
										(b)Performance testNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Secretary, in conjunction with the
				National Institute of Standards and Technology and the Maritime Administration,
				shall design a performance test for ballast water exchange (such as a dye
				study) to measure the effectiveness of ballast water exchange.
								(c)National Academy of Sciences study
									(1)In generalThe Secretary shall enter into an agreement
				with the National Academy of Sciences under which the Academy shall—
										(A)identify the relative risk of transfer of
				various taxonomic groups of invasive species by different vessel modes;
										(B)(i)assess the extent to which a ballast water
				standard that virtually eliminates the risk of introduction of invasive species
				by ballast water may relate to the risk of introductions by all vessel modes;
				and
											(ii)explain the degree of uncertainty in such
				an assessment; and
											(C)(i)recommend methods for reducing the
				transfers of invasive species by vessels by addressing all parts and systems of
				vessels and all related modes of transport of invasive organisms; and
											(ii)identify the research, development, and
				demonstration needed to improve the information base to support those methods,
				including economic information.
											(2)ReportNot later than 2 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Secretary shall submit to Congress a
				report that describes the results of the study under paragraph (1).
									(3)Implementation of
				recommendationsNot later
				than the later of the date that is 1 year after the date of submission of the
				report under paragraph (2) or the date that is 3 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Task Force, in conjunction with the
				Administrator, administering agencies, and other appropriate Federal agencies,
				shall submit to the Secretary a report that describes recommendations
				for—
										(A)a vessel pathway treatment standard that
				incorporates all potential modes of transfer by vessel; and
										(B)methods for type approval and accurate
				monitoring of treatment performance that are simple and streamlined and follow
				established protocols.
										(d)Working group
									(1)In generalNot later than 2 years after the date of
				issuance by the Secretary of any standard relating to the introduction by
				vessels of invasive species, the Secretary shall convene a working group
				(including the Administrator, the administering agencies, and other appropriate
				Federal and State agencies and academic researchers) to evaluate the
				effectiveness of that standard and accompanying implementation
				protocols.
									(2)DutiesThe duties of the working group shall
				include, at a minimum—
										(A)reviewing the effectiveness of the standard
				in reducing the establishment of invasive species in aquatic ecosystems, taking
				into consideration the data collected under section 1107; and
										(B)submitting recommendations to the Secretary
				(who shall make the recommendations widely available to the public) for the
				revision of the standard and type approval process in order to ensure—
											(i)effectiveness in reducing introductions of
				invasive species; and
											(ii)the effectiveness of accurate shipboard
				monitoring of treatment performance in a simple and streamlined
				manner.
											.
					134.Graduate education in systematics and
			 taxonomySubtitle B of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4711 et seq.) (as amended by section 133) is amended by adding
			 at the end the following:
						
							1112.Research in systematics and
				taxonomy
								(a)In generalThe National Science Foundation shall
				establish a program to award grants to researchers at institutions of higher
				education and museums to carry out research in systematics and taxonomy.
								(b)PurposesThe purposes of the program are—
									(1)to encourage scientists to pursue careers
				in systematics and taxonomy to ensure a continuing knowledge base in those
				disciplines;
									(2)to ensure that there will be adequate
				expertise in systematics and taxonomy to meet Federal, State, and local needs
				to identify invasive species;
									(3)to develop that expertise throughout the
				United States with an emphasis on regional diversity; and
									(4)to draw on existing expertise in
				systematics and taxonomy at institutions of higher education and museums to
				train the next generation of systematists and taxonomists.
									(c)Administration
									(1)Merit reviewGrants awarded through this section shall
				be awarded through a competitive, peer-reviewed process and shall be
				merit-based.
									(2)PreferencesIn making grants under this section, the
				National Science Foundation shall provide a preference for—
										(A)projects in a diverse set of ecosystems and
				geographic locations;
										(B)if applicable, projects that are integrated
				with the Long Term Ecological Research Network created by the National Science
				Foundation;
										(C)projects that include student
				participation; and
										(D)projects carried out by institutions of
				higher education and museums that actively train students to become experts in
				systematics and
				taxonomy.
										.
					IVCoordination
					141.Program coordination
						(a)Membership of task forceSection 1201(b) of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721) is
			 amended—
							(1)in paragraph (6), by striking
			 and at the end;
							(2)by redesignating paragraph (7) as paragraph
			 (12); and
							(3)by inserting after paragraph (6) the
			 following:
								
									(7)the Director of the United States
				Geological Survey;
									(8)the Director of the Smithsonian
				Environmental Research Center;
									(9)the Secretary of State;
									(10)the Secretary of Transportation;
									(11)the Secretary of Homeland Security;
				and
									.
							(b)Coordination with National Invasive Species
			 CouncilSection 1201(f) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4721(f)) is amended—
							(1)by striking Each Task Force
			 member and inserting the following:
								
									(1)In generalEach member of the Task
				Force
									;
				and
							(2)by adding at the end the following:
								
									(2)National Invasive Species
				CouncilThe National Invasive
				Species Council shall—
										(A)coordinate and cooperate with the Task
				Force in carrying out the duties of the National Invasive Species Council
				relating to aquatic invasive species;
										(B)not later than 2 years after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, and every 3 years thereafter, submit to
				Congress a report that summarizes the status of the conduct of activities
				authorized by and required under this Act; and
										(C)establish any regional panels or task
				forces in coordination with the regional panels of the Task Force convened
				under section
				1203.
										.
							(c)Coordination with other
			 programsSection 1202(c) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4722(c)) is amended by adding at the end the following:
							
								(3)Recommendations for lists
									(A)In generalThe Task Force shall annually recommend to
				Federal agencies of jurisdiction such additions of aquatic invasive species as
				the Task Force determines to be appropriate for inclusion on—
										(i)any list of species of wildlife covered by
				section 42 of title 18, United States Code (including regulations); or
										(ii)any list of noxious weeds under the Plant
				Protection Act (7
				U.S.C. 7701 et seq.) (including regulations promulgated under
				that Act contained in part 360 of title 7, Code of Federal Regulations (or any
				successor regulations)).
										(B)ProcessThe Task Force may use the screening
				process developed pursuant to section 1105 to identify species pursuant to
				subparagraph
				(A).
									.
						(d)Regional coordinationSection 1203 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by
			 adding at the end the following:
							
								(d)Annual Inter-Regional meetingThe Task Force shall annually convene all
				regional panels established pursuant to this Act for the purpose of information
				transfer between and among panels, and between the panels and the Task Force,
				regarding aquatic invasive species management.
								(e)Organizations
									(1)In generalAn interstate organization that has a
				Federal charter authorized by law or Executive order for purposes of fisheries
				or natural resource management may develop and implement—
										(A)regional aquatic invasive species
				management plans; and
										(B)rapid response activities that are—
											(i)requested by the Governors of the member
				States of the organization; and
											(ii)consistent with any relevant State aquatic
				invasive species management plans.
											(2)FundsThe interstate organization may receive
				funds under this Act to implement activities under the regional aquatic
				invasive species management plan of the
				organization.
									.
						(e)State aquatic invasive species management
			 plansSection 1204(a) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4724(a)) is amended—
							(1)in paragraph (2)—
								(A)in subparagraph (A), by inserting before
			 the semicolon at the end the following:
									
										,
			 including, in accordance with guidelines issued by the Task Force under
			 paragraph (5)—(i)rapid assessment and response contingency
				strategies under section 1211;
										(ii)early detection strategies under section
				1211(b)(4);
										(iii)aquatic plant control programs conducted
				pursuant to other laws; and
										(iv)screening of planned introductions pursuant
				to section 1105
										;
				and
								(B)in subparagraph (D), by inserting
			 include after (D); and
								(2)by adding at the end the following:
								
									(5)Guidelines
										(A)In generalNot later than 1 year after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Task Force shall amend the guidelines of
				the Task Force for the development of plans under this subsection, including
				guidelines for reporting progress in implementing the plans, to encourage
				consistency in implementation of and reporting under those plans.
										(B)GuidelinesThe guidelines published under subparagraph
				(A) shall include, for the purpose of paragraph (2)(A), guidelines
				concerning—
											(i)rapid response contingency strategies under
				section 1211;
											(ii)early detection strategies under section
				1211(b)(4);
											(iii)aquatic plant control programs conducted
				pursuant to other laws;
											(iv)screening of planned introductions pursuant
				to section 1105; and
											(v)the review and revision of requirements of
				this subsection and the reapproval process under this subsection.
											(6)Relationship to other plans
										(A)In generalA plan approved under paragraph (4) shall
				be deemed to meet any State planning requirement of the program established
				under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control
				noxious aquatic plant growths.
										(B)EnforcementFunds provided to States for implementation
				of plans pursuant to section 1204 may be used by States to enforce requirements
				relating to aquatic invasive species under the Plant Protection Act
				(7 U.S.C.
				7701 et seq.) (including regulations promulgated under that Act
				contained in part 360 of title 7, Code of Federal Regulations (or any successor
				regulations)).
										(7)Eligibility of existing plansA plan approved under this section as of
				the day immediately before the date of enactment of the
				National Aquatic Invasive Species Act of
				2009 shall be eligible to receive a grant awarded under this
				section.
									(8)Review and revision
										(A)In generalEach State shall periodically review and,
				as necessary, revise the management plan of the State in accordance with
				guidelines of the Task Force.
										(B)Update of existing plansA plan approved under this section as of
				the day immediately before the date of enactment of the
				National Aquatic Invasive Species Act of
				2009 shall be updated after the date of enactment of the
				National Aquatic Invasive Species Act of
				2009 to conform to the guidelines published under paragraph
				(5).
										(9)Other State management plansIn addition to the management plans
				required under this subsection, the Director shall encourage each State to
				develop and implement new, and expand existing, State management plans to
				improve State actions to prevent and control aquatic invasive
				species.
									.
							(f)Grant programSection 1204(b)(1) of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4724(b)(1)) is amended by striking subsection (a) for
			 the implementation of those plans. and inserting the
			 following:
							
								subsection
			 (a)—(A)to develop those plans with a total amount
				that does not exceed 10 percent of the amounts made available for grants under
				this section for each fiscal year; and
								(B)to implement those
				plans.
								.
						142.International coordination
						(a)In generalSubtitle E of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4751 et seq.) is
			 amended—
							(1)by striking the subtitle heading and
			 inserting the following:
								
									EAdministration
									;
							and
							(2)by adding at the end the following:
								
									1402.International coordination
										(a)In generalThe Task Force, the National Invasive
				Species Council, and the Secretary of State shall, to the maximum extent
				practicable, ensure that international efforts to prevent, detect, monitor,
				assess, and control aquatic invasive species (including through the
				International Maritime Organization, the International Convention on the
				Exploration of the Sea, the Global Invasive Species Program, and other
				appropriate programs) are coordinated with policies of the United States
				established by this Act.
										(b)Coordination with neighboring
				countries
											(1)In generalThe Task Force, in consultation with the
				Secretary of State, shall include in the report required by section 1202(n) a
				description of the means by which international agreements and regulations with
				countries that share a border with the United States will be implemented and
				enforced by Federal agencies (including a clarification of the roles and
				responsibilities of those agencies).
											(2)NegotiationsAs soon as practicable after the date of
				enactment of the National Aquatic Invasive
				Species Act of 2009, the Secretary of State may enter into
				negotiations with—
												(A)Canada to issue a request that the
				International Joint Commission, not later than 18 months after the date of
				enactment of that Act, review, research, conduct hearings on, and submit to the
				parties represented on the International Joint Commission a report that
				describes the success of current policies of governments in the United States
				and Canada having jurisdiction over the Great Lakes in anticipating and
				preventing biological invasions of the aquatic ecosystem in the Great Lakes,
				including—
													(i)an analysis of current Federal, State or
				Provincial, local, and international laws, enforcement practices, and
				agreements;
													(ii)an analysis of prevention efforts relating
				to all likely pathways for biological invasions of the aquatic ecosystem in the
				Great Lakes; and
													(iii)recommendations of the International Joint
				Commission for means by which to improve and harmonize the policies and
				enforcement practices referred to in clause (i); and
													(B)Mexico, to ensure coordination of efforts
				of the United States with efforts of Mexico to manage invasive species
				established in the United States-Mexico border region.
												1403.Treatment of National Invasive Species
				CouncilThe National Invasive
				Species Council shall continue regardless of the termination of section 3 of
				Executive Order No. 13112 (42 U.S.C. 4321
				note).
									.
							VAuthorization of
			 appropriations
					151.Authorization of
			 appropriationsSection 1301 of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4741) is amended to read as follows:
						
							1301.Authorization of appropriations
								(a)In generalExcept as otherwise provided in this
				section, there are authorized to be appropriated such sums as are necessary to
				carry out this Act for each of fiscal years 2010 through 2014.
								(b)Task force and aquatic invasive species
				programThere are authorized
				to be appropriated for each of fiscal years 2010 through 2014—
									(1)$8,000,000, to carry out activities of the
				Task Force under section 1202, of which—
										(A)$4,000,000 shall be used by the
				Director;
										(B)$3,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
										(C)$1,000,000 shall be used by the National
				Invasive Species Council;
										(2)$30,000,000, to provide grants under
				section 1204(b);
									(3)$3,000,000, to provide assistance to the
				regional panels of the Task Force; and
									(4)$1,000,000, to be used by the Director to
				carry out section 1105(g).
									(c)International coordinationThere is authorized to be appropriated to
				the Department of State to carry out section 1403 $1,000,000 for each of fiscal
				years 2010 through 2014.
								(d)Prevention of introduction by vessels of
				aquatic invasive species into waters of the United StatesThere are authorized to be appropriated for
				each of fiscal years 2010 through 2014—
									(1)$6,000,000, to be used by the Secretary to
				carry out section 1101;
									(2)$2,500,000, to be used by the Administrator
				to carry out section 1101; and
									(3)$2,750,000, to be used by the Task Force to
				carry out section 1101, of which—
										(A)$1,500,000 shall be used by the Director;
				and
										(B)$1,250,000 shall be used by the National
				Oceanic and Atmospheric Administration.
										(e)Prevention of the introduction by nonvessel
				pathways of aquatic invasive species into waters of the United
				StatesThere are authorized
				to be appropriated for each of fiscal years 2010 through 2014—
									(1)$5,000,000, to carry out the priority
				pathway management program under section 1210, of which—
										(A)$2,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
										(B)$3,000,000 shall be used by the
				Director;
										(2)$1,000,000, to be used by the National
				Invasive Species Council to establish screening guidelines under section
				1105(d); and
									(3)$3,500,000, to be used by the Director to
				promulgate and implement screening requirements under section 1105(e).
									(f)Early detection and
				monitoringThere is
				authorized to be appropriated, to carry out early detection, monitoring, and
				survey planning and implementation under section 1106, $2,000,000 for each of
				fiscal years 2010 and 2011 and $10,000,000 for each of fiscal years 2012
				through 2014, of which—
									(1)for each of fiscal years 2010 and
				2011—
										(A)$1,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
										(B)$1,000,000 shall be used by the Director;
				and
										(2)for each of fiscal years 2010 through
				2012—
										(A)$5,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
										(B)$5,000,000 shall be used by the
				Director.
										(g)Containment and control
									(1)Dispersal barriersThere are authorized to be appropriated for
				use by the Director to carry out the monitoring program under section
				1202(j)(2) $2,150,000 for each of fiscal years 2010 through 2014.
									(2)Rapid
				responseThere are authorized
				to be appropriated for each of fiscal years 2010 through 2014—
										(A)$25,000,000, to the Emergency Rapid
				Response Fund established under section 1211(a), to remain available until
				expended;
										(B)$1,000,000, to be used by the National
				Invasive Species Council in developing the State and regional rapid response
				contingency strategy under section 1211; and
										(C)$1,500,000, to be used for Federal rapid
				response teams under section 1211(f), of which—
											(i)$500,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
											(ii)$1,000,000 shall be used by the
				Director.
											(3)Environmental soundnessThere is authorized to be appropriated for
				establishment under section 1202(k) of criteria for the improvement of
				treatment methods for aquatic invasive species $600,000 for each of fiscal
				years 2010 through 2014.
									(h)Information, education and
				outreachThere are authorized
				to be appropriated for each of fiscal years 2010 through 2014—
									(1)$500,000, to be used by the Secretary of
				the Interior to carry out the information and education program under section
				1202(h)(2)(D);
									(2)$750,000, to be used by the Director in
				carrying out the 100th meridian program under section 1202(h)(2)(C);
									(3)$2,000,000, to be used to carry out
				informational and educational activities of the Task Force under section
				1202(h), of which—
										(A)$1,000,000 shall be used by the National
				Oceanic and Atmospheric Administration; and
										(B)$1,000,000 shall be used by the Director;
				and
										(4)$500,000, to be used by the National
				Oceanic and Atmospheric Administration to carry out section
				1202(h)(2)(B)(ii).
									(i)Research
									(1)Ecological and pathway research and
				analysisThere are authorized
				to be appropriated for each of fiscal years 2010 through 2014—
										(A)$17,000,000, to be used by the National
				Oceanic and Atmospheric Administration to carry out sections 1107 and 1108, of
				which $13,000,000 shall be used to carry out the grant program under section
				1107(g);
										(B)$4,000,000, to be used by the Smithsonian
				Environmental Research Center to carry out sections 1107 and 1108;
										(C)$4,500,000, to be used by the United States
				Geological Survey to carry out sections 1107 and 1108, of which $500,000 shall
				be used to develop, maintain, and update the database required under section
				1107(j); and
										(D)$1,650,000, to be used by the Great Lakes
				Environmental Research Laboratory to carry out the demonstration program under
				section 1202(i).
										(2)DisseminationThere is authorized to be appropriated to
				provide for the dissemination of information by the National Invasive Species
				Council under section 1109 $500,000 for each of fiscal years 2010 through
				2014.
									(3)Technology development, demonstration, and
				verificationThere are
				authorized to be appropriated for each of fiscal years 2010 through
				2014—
										(A)$2,500,000, to be used by the Administrator
				for the purposes of environmental soundness screening and improvement under
				section 1110(a);
										(B)$1,000,000, to be used by the Assistant
				Secretary to carry out the program under section 1110(b); and
										(C)$7,500,000, to carry out vessel pathway
				technology development under sections 1104 and 1301(e).
										(4)Vessel pathway standards
				researchThere are authorized
				to be appropriated—
										(A)for each of fiscal years 2010 through 2014,
				$3,000,000, to be used for research in support of vessels pathway standards and
				technology evaluation under section 1111(a) of which—
											(i)$1,500,000 shall be used by the
				Administrator; and
											(ii)$2,000,000 shall be used by the Secretary
				of the Coast Guard;
											(B)for each of fiscal years 2010 through 2012,
				$500,000, to be used by the Coast Guard to carry out the performance test
				required under section 1111(b); and
										(C)for fiscal year 2010, $500,000, to be used
				by the Secretary of the Coast Guard to enter into an agreement with the
				National Academy of Sciences to carry out the study required under section
				1111(c).
										(5)Research in systematics and
				taxonomyThere is authorized
				to be appropriated for the National Science Foundation to provide research
				grants for systematics and taxonomy under section 1112 $2,500,000 for each of
				fiscal years 2010 through
				2014.
									.
					VIConforming
			 amendments
					161.Conforming amendments
						(a)In generalThe Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 is amended—
							(1)in section 1102 (16 U.S.C.
			 4712)—
								(A)in subsection (a), by striking the
			 subsection heading and inserting the following:
									
										(a)Studies on introduction of aquatic Invasive
				Species by vessels
										;
				and
								(B)in subsection (b)—
									(i)by striking paragraph (1); and
									(ii)by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively;
									(2)in subtitle C (16 U.S.C. 4721 et
			 seq.), by striking the subtitle heading and inserting the following:
								
									CPrevention and control of aquatic invasive
				species
				dispersal
									;
							(3)in section 1201(a) (16 U.S.C.
			 4721(a)), by striking Nuisance Species and
			 inserting Invasive Species;
							(4)in section 1202 (16 U.S.C. 4722), by
			 striking the section heading and inserting the following:
								
									1202.Aquatic invasive species
				program
									;
							(5)in section 1204 (16 U.S.C. 4724), by
			 striking the section heading and inserting the following:
								
									1204.State aquatic invasive species management
				plans
									;
							and
							(6)by striking aquatic nuisance
			 species each place it appears and inserting aquatic invasive
			 species.
							(b)Short title
							(1)In
			 generalSection 1001 of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990
			 (16 U.S.C.
			 4701) is amended by striking Nonindigenous Aquatic
			 Nuisance and inserting Nonindigenous Aquatic Invasive
			 Species.
							(2)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 shall be deemed to be a
			 reference to the Nonindigenous Aquatic Invasive Species Prevention and Control
			 Act of 1990.
							BAsian carp
			 prevention and control
				171.Addition of species
			 of carp to the list of injurious species that are prohibited from being
			 imported or shippedSection
			 42(a)(1) of title 18, United States Code, is amended by inserting after
			 Dreissena polymorpha; the following: of the bighead carp
			 of the species Hypophthalmichthys nobilis;.
				172.Dispersal
			 barriersSection 1202 of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4722) (as amended by section 124) is amended by inserting after subsection (k)
			 the following:
					
						(l)Interbasin and
				intrabasin monitoring program
							(1)Monitoring
				program
								(A)EstablishmentNot later than 1 year after the date of
				enactment of the Great Lakes Collaboration
				Implementation Act of 2009, the Secretary of the Interior shall
				establish an interbasin and intrabasin monitoring program.
								(B)Required
				elementsThe monitoring
				program shall—
									(i)track aquatic invasive species moving
				through—
										(I)the Chicago River Ship and Sanitary
				Canal;
										(II)the Lake Champlain Canal;
										(III)other interbasin waterways; and
										(IV)major river systems (such as the
				Mississippi River), as recommended by regional panels convened under section
				1203, in which interbasin transfers of aquatic invasive species have been shown
				to pose a significant threat to fish and wildlife resources;
										(ii)assess the efficacy of dispersal barriers
				and other measures in preventing the spread of aquatic invasive species through
				the waterways; and
									(iii)identify waterways suitable for dispersal
				barrier demonstration projects, in addition to the waterways at which dispersal
				barrier demonstration projects were carried out before the date of enactment of
				the Great Lakes Collaboration Implementation
				Act of 2009.
									(C)ReportsThe Secretary of the Interior shall issue
				biennial reports describing the findings of the monitoring program.
								(2)Prevention and
				mitigation plans for Corps projectsIn developing projects involving interbasin
				waterways or other hydrologic alterations that could create pathways for
				aquatic invasive species, the Assistant Secretary shall develop adequate
				prevention and mitigation plans for controlling the dispersal of the aquatic
				invasive species.
							(3)Technical
				assistanceThe Administrator
				of the National Oceanic and Atmospheric Administration, acting through the
				Great Lakes Environmental Research Laboratory, shall provide technical
				assistance to appropriate entities to assist in the research conducted under
				this subsection.
							(4)Additional
				waterwaysThe Assistant
				Secretary, with the concurrence of the Administrator, and other relevant
				Federal agencies, shall identify additional waterways suitable for the
				construction of new dispersal barriers (based on the monitoring program
				established under paragraph (1)).
							(5)ReportsNot later than 3 years after the date of
				enactment of the Great Lakes Collaboration
				Implementation Act of 2009, the Assistant Secretary and the
				Director shall jointly submit to Congress a report that describes—
								(A)the efficacy of the Chicago River Ship and
				Sanitary Canal dispersal barrier project; and
								(B)a plan to provide for additional dispersal
				barrier demonstration projects and related research
				projects.
								.
				CNational Invasive Species Council
				181.DefinitionsIn this subtitle:
					(1)CouncilThe term Council means the
			 National Invasive Species Council established by section 183(a).
					(2)Invasive
			 speciesThe term
			 invasive species means a species—
						(A)that is nonnative to an ecosystem;
			 and
						(B)the introduction of which to that ecosystem
			 causes or may cause harm to the environment, the economy, or human
			 health.
						(3)National
			 Management PlanThe term
			 National Management Plan means the National Invasive Species
			 Management Plan developed by the Council under section 185(a).
					(4)SpeciesThe term species means a
			 category of taxonomic classification that—
						(A)ranks below a genus or subgenus; and
						(B)consists of related organisms capable of
			 interbreeding.
						182.Limitation on
			 Federal actions
					(a)In
			 generalNo Federal agency may
			 authorize, fund, or carry out any action that would likely cause or promote the
			 introduction or spread of an invasive species in the United States or any other
			 location, unless the head of the Federal agency, at the sole discretion of the
			 head of the agency and in accordance with guidelines developed under subsection
			 (b), determines that—
						(1)the benefits of the action under
			 consideration clearly outweigh the potential harm to the environment, the
			 economy, and human health caused by the introduction or spread of the invasive
			 species; and
						(2)all feasible and practical measures to
			 minimize risk of harm to the environment, the economy, and human health will be
			 taken in carrying out the action.
						(b)GuidelinesThe Council on Environmental Quality, in
			 conjunction with the Council, shall develop guidelines for Federal agencies to
			 use in analyzing actions under subsection (a).
					183.National Invasive
			 Species Council
					(a)Establishment
						(1)In
			 generalThere is established,
			 as an independent entity in the executive branch, the National Invasive Species
			 Council.
						(2)DutiesThe Council shall provide leadership and
			 coordination among Federal agencies and between the Federal Government and
			 State and local governments, with respect to efforts—
							(A)to minimize the environmental, economic,
			 and human health effects caused by invasive species; and
							(B)to reduce the threat of further invasions
			 of invasive species.
							(b)Membership
						(1)In
			 generalThe Council shall
			 consist of—
							(A)the Secretary of the Interior;
							(B)the Secretary of Agriculture;
							(C)the Secretary of Commerce;
							(D)the Secretary of State;
							(E)the Secretary of the Treasury;
							(F)the Secretary of Defense;
							(G)the Secretary of Transportation;
							(H)the Secretary of Health and Human
			 Services;
							(I)the Administrator;
							(J)the Administrator of the United States
			 Agency for International Development; and
							(K)such additional members as are appointed
			 under paragraph (2).
							(2)Additional
			 membersWith the concurrence
			 of a majority of the members of the Council, the chairperson of the Council may
			 appoint additional members to the Council from among individuals who are
			 officers or employees of the Federal Government with significant
			 responsibilities concerning invasive species.
						(c)Chairperson
						(1)Initial
			 chairpersonThe Secretary of
			 the Interior shall serve as chairperson of the Council for the 3-year period
			 beginning on the date of enactment of this Act.
						(2)Subsequent
			 chairpersonsAfter the
			 initial 3-year period described in paragraph (1), the chairperson shall rotate
			 every 3 years among the following members, in the following order:
							(A)The Secretary of Agriculture.
							(B)The Secretary of Commerce.
							(C)The Secretary of the Interior.
							(d)MeetingsThe Council shall meet at the call of the
			 chairperson, but not less often than semiannually.
					(e)Executive
			 Director
						(1)AppointmentThe President shall appoint the Executive
			 Director of the Council, by and with the advice and consent of the
			 Senate.
						(2)ConsultationBefore appointing an individual under
			 paragraph (1), the President shall consult with—
							(A)the Secretary of the Interior;
							(B)the Secretary of Agriculture; and
							(C)the Secretary of Commerce.
							(3)QualificationsAn individual appointed as Executive
			 Director of the Council shall have—
							(A)legal or scientific experience and training
			 in the area of natural resources, ecology, or agriculture; and
							(B)experience in dealing with public policy
			 matters concerning aquatic and terrestrial invasive species.
							(4)TermThe Executive Director of the Council shall
			 serve for a term of 6 years.
						(5)CompensationThe Executive Director shall be paid at the
			 maximum rate of basic pay prescribed for level GS–15 of the General
			 Schedule.
						184.Duties of
			 Council
					(a)In
			 generalThe Council shall
			 ensure that the efforts of Federal agencies concerning invasive species are
			 coordinated, effective, complementary, and cost-efficient.
					(b)DutiesTo carry out subsection (a), the Council
			 shall—
						(1)coordinate with other organizations
			 addressing invasive species (such as the Federal Interagency Committee for the
			 Management of Noxious and Exotic Weeds, the Aquatic Nuisance Species Task Force
			 established under section 1201 of the Nonindigenous Aquatic Nuisance Prevention
			 and Control Act of 1990 (16 U.S.C. 4721), regional panels established under
			 that Act, and the White House Office of Science and Technology Policy) to
			 implement the National Management Plan;
						(2)develop recommendations for international
			 cooperation between the Federal Government, State governments, and foreign
			 countries on tools, policies, and methods to prevent the introduction and
			 export of invasive species into and from, respectively, the United
			 States;
						(3)develop guidelines for Federal agency
			 efforts to ensure that Federal programs concerning invasive species, including
			 outreach programs, are coordinated with State, local, and tribal
			 governments;
						(4)develop, in consultation with the Council
			 on Environmental Quality and in accordance with the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.), guidance for Federal agencies on
			 prevention, control, and eradication of invasive species;
						(5)establish and maintain a publicly
			 accessible, coordinated, up-to-date information sharing system on invasive
			 species that—
							(A)allows the access to and exchange of
			 information among Federal agencies and the public; and
							(B)uses the Internet to the maximum extent
			 practicable;
							(6)ensure that Federal agencies implement the
			 plans, programs, and policies adopted by the Council in the National Management
			 Plan through appropriate actions, including working in cooperation with Federal
			 agencies on development of budgets for the annual submission by the President
			 to Congress of the budget of the Federal Government under section 1105 of title
			 31, United States Code;
						(7)(A)evaluate Federal programs that are likely
			 to cause or promote the introduction or spread of invasive species in the
			 United States; and
							(B)recommend actions Federal agencies can take
			 to minimize the risk of introductions or further spread of invasive species;
			 and
							(8)develop and submit to the appropriate
			 committees of Congress and the Director of the Office of Management and Budget
			 an annual list of priorities, ranked in high, medium, and low categories, of
			 Federal efforts and programs in prevention, eradication, control, and
			 monitoring of, and research and outreach concerning, invasive species.
						185.National Invasive
			 Species Management Plan
					(a)Development
						(1)In
			 generalThe Council shall
			 develop a National Invasive Species Management Plan that details and recommends
			 performance-oriented goals and specific measures of success for carrying out
			 activities by Federal agencies relating to invasive species.
						(2)Development
			 processThe National
			 Management Plan shall be developed through a public process and in consultation
			 with Federal agencies, appropriate State and local entities, and other
			 appropriate stakeholders.
						(3)ContentsThe National Management Plan shall include
			 recommendations of effective, cost-efficient, environmentally sound, and
			 science-based approaches for—
							(A)preventing the introduction of invasive
			 species, including approaches for identifying pathways by which invasive
			 species are introduced and for minimizing the risk of introductions via those
			 pathways, which recommended approaches shall provide for—
								(i)a process to evaluate risks associated with
			 the introduction and spread of invasive species; and
								(ii)a coordinated and systematic risk-based
			 process to identify, monitor, and interdict pathways that may be involved in
			 the introduction of invasive species;
								(B)cooperating with other countries to
			 increase their capacity—
								(i)to control invasive species; and
								(ii)to prevent the spread of invasive species
			 across international borders;
								(C)rapidly detecting and responding to
			 incipient invasions of invasive species;
							(D)managing new and established populations of
			 invasive species by—
								(i)eradicating the invasive species; or
								(ii)controlling the spread of the invasive
			 species;
								(E)accurately and reliably monitoring new and
			 established populations of invasive species;
							(F)restoring native species and habitat
			 conditions in ecosystems that have been invaded by invasive species;
							(G)conducting research on the matters referred
			 to in subparagraphs (A) through (F);
							(H)evaluating and documenting the effects of
			 invasive species on the environment, the economy, and human health;
							(I)developing technologies to prevent the
			 introduction and provide for the management of invasive species; and
							(J)promoting public education on invasive
			 species and the means to address invasive species.
							(4)Identification
			 of needed resourcesThe
			 National Management Plan shall identify the personnel, other resources, and
			 additional levels of coordination needed to achieve the goals included in the
			 National Management Plan.
						(b)Existing
			 planThe National Invasive
			 Species Management Plan of the Invasive Species Council adopted in 2001 shall
			 be treated as the National Management Plan required under subsection (a) until
			 the date of issuance of the National Management Plan under subsection
			 (c)(1).
					(c)Issuance and
			 updating of National Management PlanThe Council shall—
						(1)not later than December 31, 2009, issue the
			 National Management Plan;
						(2)not later than December 31, 2011, and
			 biennially thereafter, update the National Management Plan; and
						(3)concurrently with the process of updating
			 the National Management Plan, evaluate and report to Congress on success in
			 achieving the goals included in the National Management Plan.
						(d)Agency
			 reportsNot later than 18
			 months after the date of issuance of any update of the National Management Plan
			 that recommends action by a Federal agency, the head of the Federal agency
			 shall submit to Congress a report that—
						(1)describes each of the recommended actions
			 that the agency has not taken; and
						(2)provides an explanation of why the action
			 is not feasible.
						186.Invasive Species
			 Advisory Committee
					(a)Establishment
						(1)In
			 generalThe Council shall
			 maintain an advisory committee, to be known as the Invasive Species
			 Advisory Committee, to provide information and advice for consideration
			 by the Council.
						(2)Organization,
			 functions, and authoritiesExcept as otherwise provided in this
			 section, the advisory committee shall be organized, perform the functions, and
			 have the authorities specified in the charter for the advisory committee signed
			 by the Secretary of the Interior on October 30, 2001.
						(b)AppointmentMembers of the advisory committee shall be
			 appointed by the chairperson of the Council, after consultation with the other
			 members of the Council, from among individuals representing stakeholders with
			 respect to Federal programs for minimizing the environmental, economic, and
			 human health impacts caused by invasive species.
					(c)FunctionsIn addition to the functions specified in
			 the charter referred to in subsection (a), the advisory committee shall
			 recommend to the Council plans and actions at the regional, State, local,
			 tribal, and ecosystem-based levels to achieve the goals of the National
			 Management Plan.
					(d)Continuing
			 operation of existing committeeAny advisory committee appointed before the
			 date of enactment of this Act in accordance with the charter referred to in
			 subsection (a)(2) may continue in effect under this section.
					187.Budget analysis and
			 summaryNot later than March
			 31, 2009, and March 31 of each year thereafter, the Director of the Office of
			 Management and Budget shall prepare, and submit to Congress and the Council, a
			 budget analysis and summary of all Federal programs relating to invasive
			 species.
				188.Existing Executive
			 orderExecutive Order No.
			 13112, dated February 3, 1999 (42 U.S.C. 4321 note; relating to invasive
			 species), shall have no force or effect.
				189.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this subtitle $2,000,000 for each of
			 fiscal years 2010 through 2012.
				IICoastal health
			201.Technical
			 assistance
				(a)Technical
			 assistance for rural and small treatment worksSection 104(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1254(b)) is amended—
					(1)by redesignating paragraphs (1) through (7)
			 as subparagraphs (A) through (G), respectively, and indenting the subparagraphs
			 appropriately;
					(2)by striking (b) In carrying
			 out and inserting the following:
						
							(b)Authorized
				activities
								(1)In
				generalIn carrying
				out
								;
					(3)in paragraph (1) (as designated by
			 paragraph (2))—
						(A)by striking paragraph (1) of
			 subsection (a) each place it appears and inserting subsection
			 (a)(1);
						(B)in subparagraph (C) (as redesignated by
			 paragraph (1)), by striking of this section;
						(C)in subparagraph (F) (as redesignated by
			 paragraph (1)), by striking thereof; and and inserting of
			 the effects;;
						(D)in subparagraph (G) (as redesignated by
			 paragraph (1)), by striking the period at the end and inserting ;
			 and; and
						(E)by adding at the end the following:
							
								(H)make grants to nonprofit
				organizations—
									(i)to provide technical assistance to rural
				and small municipalities for the purpose of assisting, in consultation with the
				State in which the assistance is provided, the municipalities in the planning,
				development, and acquisition of financing for wastewater infrastructure
				assistance;
									(ii)to capitalize revolving loan funds for the
				purpose of providing loans, in consultation with the State in which the
				assistance is provided and in accordance with paragraph (2), to rural and small
				municipalities for—
										(I)predevelopment costs associated with
				wastewater infrastructure projects; and
										(II)short-term costs incurred for the
				replacement of equipment that is not part of a regular operation or maintenance
				activity for an existing wastewater system;
										(iii)to provide technical assistance and
				training for rural and small publicly owned treatment works and decentralized
				wastewater treatment systems to enable the treatment works and systems
				to—
										(I)protect water quality; and
										(II)achieve and maintain compliance with the
				requirements of this Act; and
										(iv)to disseminate information to rural and
				small municipalities and municipalities that meet the affordability criteria
				established by the State in which the municipality is located under section
				603(i)(2) with respect to planning, design, construction, and operation of
				publicly owned treatment works and decentralized wastewater treatment
				systems.
									;
				and
						(4)by adding at the end the following:
						
							(2)Loan
				conditions
								(A)In
				generalA loan provided under
				paragraph (1)(H)(ii) shall—
									(i)be provided at a below-market interest
				rate;
									(ii)be provided in an amount not to exceed
				$100,000; and
									(iii)extend for a term of not more than 10
				years.
									(B)RepaymentRepayment of a loan provided under
				paragraph (1)(H)(ii) shall be credited to the water pollution control revolving
				loan fund of the appropriate State under section
				603.
								.
					(b)Authorization of
			 appropriationsSection 104(u)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is
			 amended—
					(1)by striking (u) There is authorized
			 to be appropriated (1) not and inserting the following:
						
							(u)Authorization
				of appropriationsThere are
				authorized to be appropriated—
								(1)not
								;
					(2)in paragraph (1), by striking
			 provisions; (2) not and inserting the
			 following:
						
							provisions;(2)not
							;
					(3)in paragraph (2), by striking
			 subsection (g)(1); (3) not and inserting the
			 following:
						
							subsection
			 (g)(1);(3)not
							;
					(4)in paragraph (3), by striking
			 subsection (g)(2); (4) not and inserting the
			 following:
						
							subsection
			 (g)(2);(4)not
							;
					(5)in paragraph (4), by striking
			 subsection (p); (5) not and inserting the
			 following:
						
							subsection
			 (p);(5)not
							;
					(6)in paragraph (5), by striking
			 subsection (r); and (6) not and inserting the
			 following:
						
							subsection
			 (r);(6)not
							;
					(7)in paragraph (6), by striking the period at
			 the end and inserting ; and; and
					(8)by adding at the end the following:
						
							(7)for each of fiscal years 2010 through 2014,
				not more than $75,000,000 to carry out subparagraphs (C) and (H) of subsection
				(b)(1), of which, during any fiscal year—
								(A)not less than 20 percent shall be used to
				carry out subsection (b)(1)(H); and
								(B)not more than 1/3 of
				the amount used under subparagraph (A) shall be used to carry out subsection
				(b)(1)(H)(ii).
								.
					(c)Competitive
			 procedures for awarding grantsSection 104 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1254) is amended by adding at the end the
			 following:
					
						(w)Competitive
				procedures for awarding grantsThe Administrator shall establish
				procedures that promote competition and openness, to the maximum extent
				practicable, in the award of grants to nonprofit private agencies,
				institutions, and organizations under this
				section.
						.
				202.Sewer overflow
			 control grantsSection 221 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Definition of
				financially distressed communityA financially distressed community referred
				to in subsection (b) is a community that meets the affordability criteria
				established by the State in which the community is located under section
				603(i)(2).
					.
			203.Water pollution
			 control revolving loan funds
				(a)Extended payment
			 periodSection 603(d)(1) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1383(d)(1)) is
			 amended—
					(1)in subparagraph (A), by striking 20
			 years; and inserting the following:
						
							the
			 lesser of—(i)the design life of the project to be
				financed using the proceeds of the loan; or
							(ii)30
				years;
							;
				and
					(2)in subparagraph (B), by striking not
			 later than 20 years after project completion and inserting on
			 the expiration of the term of the loan.
					(b)Technical and
			 planning assistance for small systemsSection 603(d) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1383(d)) is amended—
					(1)in paragraph (6), by striking
			 and at the end;
					(2)in paragraph (7), by striking the period at
			 the end and inserting ; and; and
					(3)by adding at the end the following:
						
							(8)with respect to municipalities and
				intermunicipal, interstate, and State agencies seeking assistance under this
				title that serve a population of 20,000 or fewer, to provide to owners and
				operators of small treatment works, in an amount not to exceed 2 percent of the
				amount of total grant awards made under this title—
								(A)technical and planning assistance;
				and
								(B)assistance relating to—
									(i)financial management;
									(ii)user fee analysis;
									(iii)budgeting;
									(iv)capital improvement planning;
									(v)facility operation and maintenance;
									(vi)repair schedules; and
									(vii)other activities to improve wastewater
				treatment plant management and
				operations.
									.
					(c)Additional
			 subsidizationSection 603 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by adding
			 at the end the following:
					
						(i)Additional
				subsidization
							(1)In
				generalIn any case in which
				a State provides assistance to a municipality or an intermunicipal, interstate,
				or State agency under subsection (d), the State may provide additional
				subsidization, including forgiveness of principal and negative interest
				loans—
								(A)to benefit a municipality that—
									(i)meets the affordability criteria of the
				State established under paragraph (2); or
									(ii)does not meet the criteria established
				under paragraph (2), if the municipality—
										(I)seeks additional subsidization to benefit
				individual ratepayers in the residential user rate class;
										(II)demonstrates to the State that the
				ratepayers described in subclause (I) will experience a significant hardship on
				the increase in rates required to finance the project or activity for which the
				assistance is sought; and
										(III)ensures, as part of an agreement between
				the State and the recipient, that the additional subsidization provided under
				this paragraph will be directed to those ratepayers through a user charge rate
				system (or another appropriate method); and
										(B)to implement alternative processes,
				materials, and techniques (including nonstructural protection of surface
				waters, new or improved methods of waste treatment, and pollutant trading) that
				may result in cost savings or increased environmental benefit when compared to
				standard processes, materials, and techniques.
								(2)Affordability
				criteria
								(A)Establishment
									(i)In
				generalNot later than
				September 30, 2007, after providing notice and an opportunity for public
				comment, a State shall establish affordability criteria to assist the State in
				identifying municipalities that would experience a significant hardship on the
				increase in rates required to finance a project or activity that is eligible
				for assistance under subsection (c)(1) if additional subsidization under
				paragraph (1) is not provided.
									(ii)Factors for
				considerationIn establishing
				criteria under clause (i), a State shall take into consideration—
										(I)income data;
										(II)population trends; and
										(III)any other data the State determines to be
				relevant.
										(B)Existing
				criteriaIf a State has
				established, after providing notice and an opportunity for public comment,
				criteria in accordance with subparagraph (A) before the date of enactment of
				this subsection, the criteria shall be considered to be affordability criteria
				established under that subparagraph.
								(C)Information to
				assist statesThe
				Administrator may publish information to assist States in establishing
				affordability criteria under subparagraph (A).
								(3)PriorityIn providing assistance under this
				subsection, a State may give priority to any owner or operator of a project or
				activity that—
								(A)is eligible to receive funding under
				subsection (c)(1); and
								(B)is located in a municipality that meets the
				affordability criteria established under paragraph (2).
								(4)Set-aside
								(A)In
				generalFor any fiscal year
				during which more than $1,400,000,000 is made available to the Administrator to
				carry out this title, a State shall provide additional subsidization under this
				subsection in the amount described in subparagraph (B) to entities described in
				paragraph (1) for projects and activities identified in the intended use plan
				of the State under section 606(c) on receipt of an application for additional
				subsidization.
								(B)AmountThe amount referred to in subparagraph (A)
				is an amount not less than 25 percent of the difference between—
									(i)the total amount that would have been
				allotted to the State under section 604 during the appropriate fiscal year, if
				the amount made available to the Administrator to carry out this title during
				that fiscal year was equal to $1,400,000,000; and
									(ii)the total amount allotted to the State
				under section 604 for that fiscal year.
									(5)LimitationThe total amount of additional
				subsidization provided by a State under this subsection shall not exceed 30
				percent of the total amount of capitalization grants received by the State
				under this title for fiscal years beginning after September 30,
				2006.
							.
				204.Allotment of
			 funds
				(a)In
			 generalSection 604 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by striking
			 subsection (a) and inserting the following:
					
						(a)Allotments
							(1)Fiscal years 2010
				and 2011Amounts made
				available to carry out this title for fiscal years 2010 and 2011 shall be
				allotted by the Administrator in accordance with the formula used to calculate
				allotments for fiscal year 2009.
							(2)Fiscal year 2012
				and thereafterAmounts made
				available to carry out this title for fiscal year 2012 and each fiscal year
				thereafter shall be allotted by the Administrator during each fiscal
				year—
								(A)for amounts up to $1,350,000,000, in
				accordance with the formula used to calculate allotments for fiscal year 2007;
				and
								(B)for any amount in excess of $1,350,000,000,
				in accordance with the formula developed by the Administrator under subsection
				(d).
								.
				(b)Planning
			 assistanceSection 604(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1384(b)) is amended by
			 striking 1 percent and inserting 2
			 percent.
				(c)FormulaSection 604 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1384) is amended by adding at the end the
			 following:
					
						(d)Formula based on
				water quality needsNot later
				than September 30, 2009, after providing notice and an opportunity for public
				comment, the Administrator shall publish an allotment formula for purposes of
				subsection (a)(2)(B) based on water quality needs, to be determined by the
				Administrator in accordance with the most recent survey of needs developed by
				the Administrator under section
				516.
						.
				205.Authorization of
			 appropriationsSection 607 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read as
			 follows:
				
					607.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this title—
						(1)$2,000,000,000 for fiscal year 2010;
						(2)$3,000,000,000 for fiscal year 2011;
						(3)$4,000,000,000 for fiscal year 2012;
						(4)$5,000,000,000 for fiscal year 2013;
				and
						(5)$6,000,000,000 for fiscal year
				2014.
						.
			IIIAreas of concern
			301.Remediation of
			 sediment contamination in areas of concernSection 118(c)(12)(H) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)(12)(H)) is amended by striking clause
			 (i) and inserting the following:
				
					(i)In
				generalIn addition to other
				amounts authorized to be appropriated to carry out this section, there is
				authorized to be appropriated to carry out this paragraph $150,000,000 for each
				of fiscal years 2010 through
				2015.
					.
			IVToxic substances
			401.Mercury reduction
			 grantsSection 118(c) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by adding at
			 the end the following:
				
					(14)Mercury
				reduction grants
						(A)In
				generalThe Program Office shall provide grants to Great Lakes
				States and Indian tribes in Great Lakes States to carry out projects—
							(i)to reduce the
				quantity of mercury in the Great Lakes; and
							(ii)to identify
				emerging contaminants in the Great Lakes.
							(B)ApplicationEach Great Lake State or Indian tribe that
				seeks a grant under this paragraph shall submit an application to the Program
				Office at such time, in such manner, and accompanied by or containing any
				information that the Program Office may require.
						(C)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this paragraph $10,000,000 for each
				of fiscal years 2010 through
				2014.
						.
			VIndicators and information
			AResearch program
				501.Research
			 reauthorizationsSection 118
			 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended—
					(1)in subsection
			 (d)—
						(A)by striking
			 paragraph (2);
						(B)by redesignating
			 paragraphs (3) through (7) as paragraphs (2) through (6), respectively;
			 and
						(C)in paragraph (5)
			 (as redesignated by subparagraph (B)), by striking which address
			 priority issues and current needs relating to the Great Lakes and
			 inserting in accordance with the joint research and monitoring plan
			 under subsection (e); and
						(2)by striking subsection (e) and inserting
			 the following:
						
							(e)Research and
				management coordination
								(1)Joint
				plan
									(A)In
				generalNot later than
				September 30 of each year, the Program Office, the Research Office, and the
				Great Lakes Science Center shall prepare and submit to the Executive Committee
				of the Regional Collaboration a joint research and monitoring plan for the
				fiscal year that begins in the following calendar year.
									(B)CollaborationThe
				Program Office, the Research Office, and the Great Lakes Science Center shall
				consult with other appropriate Federal and State agencies, academic
				institutions, and other groups conducting Great Lakes research and monitoring
				in preparing the plan described in subparagraph (A).
									(C)Submission to
				CongressThe President shall
				include the plan described in subparagraph (A) in the annual budget of the
				United States Government submitted to Congress by the President.
									(2)Contents of
				planEach plan prepared under
				paragraph (1) shall—
									(A)identify all proposed research dedicated to
				activities carried out under the Great Lakes Water Quality Agreement and any
				other applicable agreements and amendments;
									(B)include the assessment of the Regional
				Collaboration of priorities for research needed to fulfill the terms of those
				agreements; and
									(C)identify all proposed research that may be
				used to develop a comprehensive environmental data base for the Great Lakes
				System and establish priorities for development of the data
				base.
									.
					502.Great Lakes Science
			 CenterThere is authorized to
			 be appropriated to the Director of the United States Geological Survey, for use
			 by the Great Lakes Science Center, to carry out research activities that
			 advance scientific knowledge and provide scientific information for restoring,
			 enhancing, managing, and protecting the living marine resources and habitats in
			 the Great Lakes basin ecosystem $25,000,000 for each of fiscal years 2010
			 through 2014.
				503.Center for
			 Sponsor Coastal Ocean ResearchThere is authorized to be appropriated to
			 the Director of the Center for Sponsored Coastal Ocean Research of the National
			 Oceanic and Atmospheric Administration, for use by the Center, to carry out a
			 program to provide grants to academic institutions, State agencies, and other
			 appropriate groups to carry out activities, in accordance with the joint
			 research and monitoring plan developed under section 118(e) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1268(e)), that advance scientific
			 knowledge and provide scientific information for restoring, enhancing,
			 managing, and protecting the living marine resources and habitats in the Great
			 Lakes basin ecosystem $25,000,000 for each of fiscal years 2010 through
			 2014.
				504.Great Lakes
			 Environmental Research LaboratorySection 118 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1268) is amended by striking subsection (h) and
			 inserting the following:
					
						(h)Authorizations
				of appropriationsThere is
				authorized to be appropriated to carry out this section $105,000,0000 for each
				of fiscal years 2010 through 2014, of which, for each fiscal year—
							(1)$40,000,000 shall be made available to the
				Program Office; and
							(2)$15,000,000 shall be made available to the
				Great Lakes Environmental Research
				Laboratory.
							.
				BOcean and coastal observation system
				511.DefinitionsIn this subtitle:
					(1)CouncilThe term Council means the
			 National Ocean Research Leadership Council.
					(2)Great
			 LakeThe term Great
			 Lake means—
						(A)Lake Erie;
						(B)Lake Huron (including Lake Saint
			 Clair);
						(C)Lake Michigan;
						(D)Lake Ontario;
						(E)Lake Superior; and
						(F)the connecting channels of those Lakes,
			 including—
							(i)the Saint Marys River;
							(ii)the Saint Clair River;
							(iii)the Detroit River;
							(iv)the Niagara River; and
							(v)the Saint Lawrence River to the Canadian
			 border.
							(3)Observing
			 systemThe term
			 observing system means the integrated coastal, ocean, and Great
			 Lakes observing system to be established by the Committee under section
			 512(a).
					(4)Interagency
			 program officeThe term
			 interagency program office means the office established under
			 section 512(d).
					512.Integrated ocean and
			 coastal observing system
					(a)Establishment
						(1)In
			 generalThe President, acting
			 through the Council, shall establish and maintain an integrated system of ocean
			 and coastal observations, data communication and management, analysis,
			 modeling, research, education, and outreach designed to provide data and
			 information for the timely detection and prediction of changes occurring in the
			 ocean, coastal, and Great Lakes environment that impact the social, economic,
			 and ecological systems of the United States.
						(2)PurposesThe observing system shall provide for
			 long-term, continuous, and quality-controlled observations of the coasts,
			 oceans, and Great Lakes so as to—
							(A)improve the health of the coasts, oceans,
			 and Great Lakes of the United States;
							(B)protect human lives and livelihoods from
			 hazards, including tsunamis, hurricanes, coastal erosion, and fluctuating Great
			 Lakes water levels;
							(C)understand the effects of human activities
			 and natural variability on the state of the coasts, oceans, and Great Lakes and
			 the socioeconomic well-being of the United States;
							(D)provide for the sustainable use,
			 protection, and enjoyment of ocean, coastal, and Great Lakes resources;
							(E)provide information that can support the
			 eventual implementation and refinement of ecosystem-based management;
							(F)supply critical information to
			 marine-related businesses, including aquaculture and fisheries; and
							(G)support research and development to—
								(i)ensure continuous improvement to ocean,
			 coastal, and Great Lakes observation measurements; and
								(ii)enhance understanding of the ocean,
			 coastal, and Great Lakes resources of the United States.
								(b)System
			 ElementsTo carry out the
			 purposes of this subtitle, the observing system shall consist of—
						(1)a national program to fulfill national
			 observation priorities, including the ocean contribution of the United States
			 to the Global Earth Observation System of Systems and the Global Ocean
			 Observing System;
						(2)a network of regional associations to
			 manage the regional ocean and coastal observing and information programs that
			 collect, measure, and disseminate data and information products to meet
			 regional needs;
						(3)a data management and dissemination system
			 for the timely integration and dissemination of data and information products
			 from the national and regional systems;
						(4)a research and development program
			 conducted under the guidance of the Council; and
						(5)an outreach, education, and training
			 program that augments existing programs, including the National Sea Grant
			 College Program, the Centers for Ocean Sciences Education Excellence program,
			 and the National Estuarine Research Reserve System, to ensure the use of the
			 data and information for—
							(A)improving public education and awareness of
			 the oceans of the United States; and
							(B)building the technical expertise required
			 to operate and improve the observing system.
							(c)Council
			 FunctionsIn carrying out
			 this section, the Council shall—
						(1)serve as the oversight body for the design
			 and implementation of all aspects of the observing system;
						(2)adopt plans, budgets, and standards that
			 are developed and maintained by the interagency program office in consultation
			 with the regional associations;
						(3)coordinate the observing system with other
			 earth observing activities, including the Global Ocean Observing System and the
			 Global Earth Observing System of Systems;
						(4)coordinate and administer programs of
			 research, development, education, and outreach to—
							(A)support improvements to, and the operation
			 of, an integrated ocean and coastal observing system; and
							(B)advance the understanding of the
			 oceans;
							(5)establish pilot projects to develop
			 technology and methods for advancing the development of the observing
			 system;
						(6)provide, as appropriate, support for and
			 representation on United States delegations to international meetings on ocean
			 and coastal observing programs; and
						(7)in consultation with the Secretary of
			 State, coordinate relevant Federal activities with those of other
			 nations.
						(d)Interagency
			 program office
						(1)In
			 generalThe Council shall
			 establish an interagency program office to be known as
			 OceanUS.
						(2)ResponsibilitiesThe interagency program office shall be
			 responsible for program planning and coordination of the observing
			 system.
						(3)RequirementsThe interagency program office
			 shall—
							(A)prepare annual and long-term plans for
			 consideration by the Council for the design and implementation of the observing
			 system that promote collaboration among Federal agencies and regional
			 associations in developing the global and national observing systems, including
			 identification and refinement of a core set of variables to be measured by all
			 systems;
							(B)coordinate the development of agency
			 priorities and budgets for implementation of the observing system, including
			 budgets for the regional associations;
							(C)establish and refine standards and
			 protocols for data management and communications, including quality standards,
			 in consultation with participating Federal agencies and regional
			 associations;
							(D)develop a process for the certification and
			 periodic review and recertification of the regional associations;
							(E)establish an external technical committee
			 to provide biennial review of the observing system; and
							(F)provide for opportunities to partner or
			 contract with private sector companies in deploying ocean observation system
			 elements.
							(e)Lead Federal
			 agency
						(1)In
			 generalThe National Oceanic
			 and Atmospheric Administration shall be the lead Federal agency for
			 implementation and operation of the observing system.
						(2)RequirementsBased on the plans prepared by the
			 interagency program office and adopted by the Council, the Administrator of the
			 National Oceanic and Atmospheric Administration shall—
							(A)coordinate implementation, operation, and
			 improvement of the observing system;
							(B)establish efficient and effective
			 administrative procedures for allocation of funds among Federal agencies and
			 regional associations in a timely manner and according to the budget adopted by
			 the Council;
							(C)implement and maintain appropriate elements
			 of the observing system;
							(D)provide for the migration of scientific and
			 technological advances from research and development to operational
			 deployment;
							(E)integrate and extend existing programs and
			 pilot projects into the operational observation system;
							(F)certify regional associations that meet the
			 requirements of subsection (f); and
							(G)integrate the capabilities of the National
			 Coastal Data Development Center and the Coastal Services Center of the National
			 Oceanic and Atmospheric Administration, and other appropriate centers, into the
			 observing system to assimilate, manage, disseminate, and archive data from
			 regional observation systems and other observation systems.
							(f)Regional
			 Associations of Ocean and Coastal Observing Systems
						(1)In
			 generalThe Administrator of
			 the National Oceanic and Atmospheric Administration may certify 1 or more
			 regional associations to be responsible for the development and operation of
			 regional ocean and coastal observing systems to meet the information needs of
			 user groups in the region while adhering to national standards.
						(2)RequirementsTo be certifiable by the Administrator, a
			 regional association shall—
							(A)demonstrate an organizational structure
			 capable of supporting and integrating all aspects of ocean and coastal
			 observing and information programs within a region;
							(B)operate under a strategic operations and
			 business plan that details the operation and support of regional ocean and
			 coastal observing systems in accordance with the standards established by the
			 Council;
							(C)provide information products for multiple
			 users in the region;
							(D)work with governmental entities and
			 programs at all levels within the region to provide timely warnings and
			 outreach to protect the public; and
							(E)meet certification standards developed by
			 the interagency program office in conjunction with the regional associations
			 and approved by the Council.
							(g)Prohibition on
			 lobbyingNothing in this
			 subtitle authorizes a regional association to engage in lobbying activities (as
			 defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C.
			 1602)).
					(h)Civil
			 liabilityFor purposes of
			 section 1346(b)(1) and chapter 171 of title 28, United States Code, the Suits
			 in Admiralty Act (46 U.S.C. App. 741 et seq.), and the Public Vessels Act (46
			 U.S.C. App. 781 et seq.)—
						(1)any regional ocean and coastal observing
			 system that is a designated part of a regional association certified under this
			 section shall, in carrying out the purposes of this subtitle, be considered to
			 be part of the National Oceanic and Atmospheric Administration; and
						(2)any employee of that system, while acting
			 within the scope of the employment of the employee, carrying out those
			 purposes, shall be considered to be an employee of the Federal
			 Government.
						513.Research,
			 development, and educationThe
			 Council shall establish programs for research, development, education, and
			 outreach for the ocean and coastal observing system, including projects under
			 the National Oceanographic Partnership Program, consisting of—
					(1)basic research to advance knowledge of
			 ocean and coastal systems and ensure continued improvement of operational
			 products, including related infrastructure and observing technology;
					(2)focused research projects to improve
			 understanding of the relationship between the coasts and oceans and human
			 activities;
					(3)large-scale computing resources and
			 research to advance modeling of ocean and coastal processes; and
					(4)a coordinated effort to build public
			 education and awareness of the ocean and coastal environment and functions that
			 integrates ongoing activities, including the National Sea Grant College
			 Program, the Centers for Ocean Sciences Education Excellence, and the National
			 Estuarine Research Reserve System.
					514.Interagency
			 financing
					(a)In
			 generalThe departments and
			 agencies represented on the Council may participate in interagency financing
			 and share, transfer, receive, obligate, and expend funds appropriated to any
			 member of the Council to carry out any administrative or programmatic project
			 or activity under this subtitle or under the National Oceanographic Partnership
			 Program, including support for the interagency program office, a common
			 infrastructure, and system integration for a ocean and coastal observing
			 system.
					(b)Transfer of
			 fundsFunds may be
			 transferred among the departments and agencies described in subsection (a)
			 through an appropriate instrument that specifies the goods, services, or space
			 being acquired from another Council member and the costs of the same.
					515.Application with
			 Outer Continental Shelf Lands ActNothing in this subtitle supersedes, or
			 limits the authority of the Secretary of the Interior under, the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
				516.Authorization of
			 appropriations
					(a)In
			 generalThere is authorized
			 to be appropriated to the National Oceanic and Atmospheric Administration to
			 carry out the observing system under section 512 and the research and
			 development program under section 513 (including financial assistance to the
			 interagency program office, the regional associations for the implementation of
			 regional ocean and coastal observing systems, and the departments and agencies
			 represented on the Council) $150,000,000 for each of fiscal years 2010 through
			 2014, to remain available until expended.
					(b)Allocation of
			 fundsAt least 50 percent of
			 the funds appropriated to carry out the observing system under section 512
			 shall be allocated to the regional associations certified under section 512(f)
			 to carry out regional ocean and coastal observing systems.
					517.Reporting
			 requirement
					(a)In
			 generalNot later than March
			 31, 2011, the President, acting through the Council, shall submit to Congress a
			 report on the programs established under sections 512 and 513.
					(b)RequirementsThe report shall include—
						(1)a description of activities carried out
			 under the programs;
						(2)an evaluation of the effectiveness of the
			 programs; and
						(3)recommendations concerning reauthorization
			 of the programs and funding levels for the programs in succeeding fiscal
			 years.
						CGreat Lakes water quality indicators and
			 monitoring
				521.Great Lakes water
			 quality indicators and monitoringSection 118(c)(1) of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1268(c)(1)) is amended by striking subparagraph (B) and inserting
			 the following:
					
						(B)(i)not later than 2 years after the date of
				enactment of this clause, in cooperation with Canada and appropriate Federal
				agencies (including the United States Geological Survey, the National Oceanic
				and Atmospheric Administration, and the United States Fish and Wildlife
				Service), develop and implement a set of science-based indicators of water
				quality and related environmental factors in the Great Lakes, including, at a
				minimum, measures of toxic pollutants that have accumulated in the Great Lakes
				for a substantial period of time, as determined by the Program Office;
							(ii)not later than 4 years after the date of
				enactment of this clause—
								(I)establish a Federal network for the regular
				monitoring of, and collection of data throughout, the Great Lakes basin with
				respect to the indicators described in clause (i); and
								(II)collect an initial set of benchmark data
				from the network; and
								(iii)not later than 2 years after the date of
				collection of the data described in clause (ii)(II), and biennially thereafter,
				in addition to the report required under paragraph (10), submit to Congress,
				and make available to the public, a report that—
								(I)describes the water quality and related
				environmental factors of the Great Lakes (including any changes in those
				factors), including a description of ways in which the factors relate to
				restoration priorities provided by the Great Lakes Regional Collaboration
				Executive Committee, as determined through the regular monitoring of indicators
				under clause (ii)(I) for the period covered by the report; and
								(II)identifies any emerging problems in the
				water quality or related environmental factors of the Great
				Lakes;
								.
				VISustainable development
			601.Waterfront
			 restoration and remediation projects
				(a)DefinitionsIn this section:
					(1)Related
			 areaThe term related
			 area means land—
						(A)located adjacent to, or in close proximity
			 of, a waterfront area; and
						(B)that impacts or influences a waterfront
			 area or an aquatic habitat.
						(2)SecretaryThe term Secretary means the
			 Secretary of Commerce, acting through the Under Secretary for Oceans and
			 Atmosphere.
					(3)Waterfront
			 areaThe term
			 waterfront area means a site located adjacent to a lake, river,
			 stream, wetland, or floodplain of the United States.
					(b)ApplicationAn individual or entity that seeks to
			 receive assistance under this section shall submit to the Secretary an
			 application for the assistance in such form, by such time, and containing such
			 information as the Secretary may require.
				(c)Justification
			 and purpose
					(1)JustificationThe Secretary may provide assistance to
			 eligible recipients in financing a restoration or remediation project only if
			 the Secretary finds that the proposed project addresses concerns relating
			 to—
						(A)public health;
						(B)public safety;
						(C)environmental improvements; or
						(D)economic improvements.
						(2)PurposeAn eligible recipient of assistance may use
			 assistance made available under this section to complete a restoration or
			 remediation project for the purpose of—
						(A)improving the surrounding ecosystem;
			 or
						(B)preparing land for redevelopment by
			 Federal, State, or local agencies, or private entities.
						(d)Cost
			 sharing
					(1)General
			 assistance
						(A)In
			 generalExcept as otherwise
			 provided in this subsection, the Federal share of the cost of carrying out a
			 restoration or remediation project under this section shall not exceed 65
			 percent, as determined by the Secretary.
						(B)Innovative
			 technologyThe Federal share
			 of the cost of carrying out a restoration or remediation project under this
			 section that involves conducting a pilot project to test a demonstration or
			 innovative technology shall not exceed 85 percent, as determined by the
			 Secretary.
						(2)Operation and
			 maintenanceThe non-Federal
			 share of operation and maintenance costs for a restoration or remediation
			 project under this section shall be 100 percent.
					(3)Credit for
			 work-in-kind considerationsIn determining the amount of a contribution
			 made by a non-Federal interest under this section, the non-Federal interest
			 shall receive credit equal to 100 percent of the value of any land, easements,
			 rights-of-way, and relocations, and the reasonable cost of services, studies,
			 and supplies, contributed toward the non-Federal share of project costs.
					(4)Liability of
			 Federal GovernmentThe
			 eligible recipient shall hold the United States harmless from any claim or
			 damage that may arise from carrying out the restoration or remediation project
			 under this section, except any claim or damage that may arise from the
			 negligence of the Federal Government or a contractor of the Federal
			 Government.
					(e)Funding
			 limitation per projectOf the
			 funds provided under this section, not more than $5,000,000 may be allocated
			 for an individual restoration or rehabilitation project.
				602.Authority of
			 Secretary to restore and remediate waterfront and related areasThe Secretary, in consultation with
			 appropriate Federal, State, and local agencies, is authorized to restore and
			 remediate waterfront and related areas, including site characterization,
			 planning, design, construction, and monitoring.
			603.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this title
			 $50,000,000 for fiscal year 2010 and each subsequent fiscal year.
			VIICoordination and oversight
			701.DefinitionsIn this title:
				(1)CollaborationThe term Collaboration means
			 the Great Lakes Regional Collaboration established by section 704(a).
				(2)Executive
			 CommitteeThe term
			 Executive Committee means the Great Lakes Regional Collaboration
			 Executive Committee established by section 703(a).
				(3)Executive
			 orderThe term
			 Executive order means Executive Order No. 13340 (33 U.S.C. 1268
			 note; relating to establishment of Great Lakes Interagency Task Force and
			 promotion of regional collaboration of national significance for Great
			 Lakes).
				(4)Great
			 LakeThe term Great
			 Lake means—
					(A)Lake Erie;
					(B)Lake Huron (including Lake Saint
			 Clair);
					(C)Lake Michigan;
					(D)Lake Ontario;
					(E)Lake Superior; and
					(F)the connecting channels of those Lakes,
			 including—
						(i)the Saint Marys River;
						(ii)the Saint Clair River;
						(iii)the Detroit River;
						(iv)the Niagara River; and
						(v)the Saint Lawrence River to the Canadian
			 border.
						(5)Great Lakes
			 cityThe term Great
			 Lakes city means a city located in the watershed basin of a Great
			 Lake.
				(6)Great Lakes
			 StateThe term Great Lakes State means any of the
			 States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania,
			 and Wisconsin.
				(7)Great Lakes
			 tribeThe term Great
			 Lakes tribe means any Indian tribe, band, village, nation, or other
			 organized group or community in the watershed basin of a Great Lake that is
			 recognized by the Bureau of Indian Affairs as eligible for the special programs
			 and services provided by the United States to Indians because of their status
			 as Indians.
				(8)Saint Lawrence
			 cityThe term Saint
			 Lawrence city means a city located in the watershed basin of the Saint
			 Lawrence River.
				(9)Task
			 ForceThe term Task
			 Force means the Great Lakes Interagency Task Force established by
			 section 702(a).
				702.Great Lakes
			 Interagency Task Force
				(a)Interagency
			 coordinationThe Great Lakes
			 Interagency Task Force, as established by the Executive order for
			 administrative purposes, is established as a task force within the
			 Environmental Protection Agency.
				(b)DutiesIn addition to the duties described in the
			 Executive order, the Task Force shall—
					(1)ensure that implementation of programs and
			 projects under the authority of Task Force members is coordinated, effective,
			 and cost-efficient;
					(2)work in cooperation with Federal agencies
			 on the development of budgets and financial plans regarding the Great Lakes for
			 inclusion in annual submissions by the President to Congress of the budget of
			 the United States; and
					(3)submit to Congress a biennial report that
			 describes the projects and activities carried out by the Collaboration during
			 the 2-year period covered by the report, including a description of—
						(A)any actions that Federal agencies can take
			 to address the biennial restoration goals;
						(B)Federal expenditures to meet the
			 restoration goals and the amount of non-Federal funding leveraged by those
			 Federal expenditures; and
						(C)the indicators and monitoring used to
			 determine whether the goals will be met.
						703.Great Lakes Regional
			 Collaboration Executive Committee
				(a)In
			 generalThere is established
			 a Great Lakes Regional Collaboration Executive Committee.
				(b)CompositionThe Executive Committee shall be composed
			 of—
					(1)the Chairperson of the Task Force;
					(2)a representative of the Governors of the
			 Great Lakes States, as agreed on by the Governors;
					(3)a representative of the Great Lakes cities
			 and Saint Lawrence cities, as agreed on by the majority of mayors of those
			 cities; and
					(4)a designated representative for the Great
			 Lakes tribes, as agreed on by those tribes.
					(c)DutiesThe Executive Committee shall—
					(1)hold semiannual public meetings to discuss
			 Great Lakes restoration goals and progress;
					(2)receive input and consider recommendations
			 from interested parties, including nongovernmental organizations, industry, and
			 academia, with respect to proposed recommendations of the Executive Committee
			 for restoration of the Great Lakes; and
					(3)submit to Congress and the Task Force a
			 biennial report that includes—
						(A)an analysis of progress in—
							(i)carrying out restoration of the Great
			 Lakes; and
							(ii)meeting the goals and recommendations in
			 the restoration and protection strategy developed by the Great Lakes Regional
			 Collaboration and under this Act; and
							(B)recommendations on future priorities and
			 actions with respect to that restoration.
						(d)SubcommitteesThe members of the Executive Committee may
			 designate representatives to work as 1 or more subcommittees to provide staff
			 support and otherwise assist in carrying out responsibilities of the Executive
			 Committee relating to the Collaboration.
				704.Great Lakes Regional
			 Collaboration
				(a)In
			 generalThere is established
			 the Great Lakes Regional Collaboration.
				(b)CompositionThe Collaboration shall be composed
			 of—
					(1)the members of the Executive Committee;
			 and
					(2)each other individual and entity that
			 notifies the Executive Committee, in writing, of the desire and intent of the
			 individual or entity to participate in the Collaboration.
					(c)DutiesThe Collaboration shall—
					(1)develop and maintain as current a
			 restoration and protection strategy to provide information for use in future
			 Great Lakes program implementation and funding decisions;
					(2)serve as a forum for addressing near-term
			 regional issues relating to ecosystem restoration and protection of the Great
			 Lakes; and
					(3)establish an oversight forum to coordinate
			 and enhance implementation of Great Lakes programs.
					705.Great Lakes
			 restoration grants
				(a)DefinitionsIn
			 this section:
					(1)BoardThe
			 term Board means the Great Lakes Environmental Restoration
			 Advisory Board established by subsection (c)(1).
					(2)Program
			 OfficeThe term Program Office means the Great Lakes
			 National Program Office of the Environmental Protection Agency.
					(b)Great Lakes
			 environmental restoration grant program
					(1)EstablishmentThere
			 is established a program, to be known as the Great Lakes Environmental
			 Restoration Grant Program, to be administered by the Program
			 Office.
					(2)GrantsThe
			 Program Office, in coordination with the Executive Committee, shall provide to
			 States, municipalities, and other eligible applicants grants for use in and
			 around the Great Lakes in carrying out projects and activities for—
						(A)contaminated
			 sediment cleanup;
						(B)wetland
			 restoration;
						(C)invasive species
			 control and prevention;
						(D)coastal wildlife
			 and fisheries habitat improvement;
						(E)public access
			 improvement;
						(F)water quality
			 improvement;
						(G)sustainable water
			 use;
						(H)nonpoint source
			 pollution reduction; or
						(I)such other
			 purposes to restore, protect, and assist the recovery of the Great Lakes, as
			 the Board determines to be appropriate.
						(3)DistributionIn
			 providing grants under this subsection for a fiscal year, the Program Office
			 shall ensure that—
						(A)at least 1
			 project or activity is funded in each Great Lakes State for the fiscal
			 year;
						(B)the amount of
			 funds received by each Great Lakes State under this subsection for the fiscal
			 year is at least 6 percent, but not more than 30 percent, of the total amount
			 of funds made available for grants under this section for the fiscal
			 year;
						(C)each project or
			 activity for which funding is provided results in 1 or more tangible
			 improvements in the Great Lakes watershed; and
						(D)each project or
			 activity for which funding is provided addresses 1 or more priority issue areas
			 identified by the Board for the fiscal year.
						(4)Evaluation of
			 applications
						(A)In
			 generalIn evaluating applications for grants under this
			 subsection, the Program Office shall give priority to the applications in
			 accordance with such ranking system as the Executive Committee may
			 establish.
						(B)Negative
			 determinationsIf the Program Office determines not to provide a
			 grant to an application ranked by the Executive Committee under subparagraph
			 (A) as 1 of the top 10 applications, the Program Office shall submit to the
			 Executive Committee a written statement explaining the reasons why the proposal
			 was not funded by not later than 30 days after the date of the
			 determination.
						(5)Prohibited
			 activitiesA grant provided under this subsection shall not be
			 used for—
						(A)design,
			 construction, or improvement of a road, except as required in connection with a
			 sewer upgrade;
						(B)design,
			 implementation, or evaluation of a research or monitoring project or activity,
			 except as required in connection with a project or activity that will result in
			 a tangible improvement to the Great Lakes watershed;
						(C)design or
			 implementation of a beautification project or activity that does not result in
			 a tangible improvement to the Great Lakes watershed;
						(D)litigation
			 expenses, including for any legal action to address a violation of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.), or any other environmental law or
			 regulation; or
						(E)lobbying
			 activities (as defined in section 3 of the Lobbying Disclosure Act of 1995 (2
			 U.S.C. 1602)).
						(6)Funding
						(A)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $50,000,000 for each of fiscal years 2010 through
			 2015.
						(B)Cost
			 sharingThe Federal share of the cost of any project or activity
			 carried out using funds made available under this subsection shall not exceed
			 80 percent.
						(C)In-kind
			 contributionsThe non-Federal share of the cost of any project or
			 activity carried out using funds made available under this subsection may be
			 provided in cash or in kind.
						(c)Great Lakes
			 Environmental Restoration Advisory Board
					(1)EstablishmentThere
			 is established a board, to be known as the Great Lakes Environmental
			 Restoration Advisory Board.
					(2)Membership
						(A)In
			 generalThe Board shall be composed of 15 members (or designees
			 of the members), to be appointed by the Executive Committee, of whom—
							(i)5
			 shall be representatives of environmental organizations;
							(ii)5
			 shall be representatives of industry, to be selected by the chairperson of the
			 Board;
							(iii)1
			 shall be a representative of Canadian interests; and
							(iv)4
			 shall be representatives of other interests, such as recreational boating,
			 fishing, birding, and academia.
							(B)Date of
			 appointmentsThe appointment of each member of the Board shall be
			 made not later than 90 days after the date of enactment of this Act.
						(C)Term;
			 vacancies
							(i)TermA
			 member of the Board shall be appointed for 5 years.
							(ii)VacanciesA
			 vacancy on the Board—
								(I)shall not affect
			 the powers of the Board; and
								(II)shall be filled
			 in the same manner as the original appointment was made.
								(D)MeetingsThe
			 Board shall meet at the call of the chairperson.
						(E)ChairpersonThe
			 Board shall select a chairperson of the Board from the members appointed under
			 subparagraph (A)(i).
						(3)Duties
						(A)Determination
			 of funding priority issue areas
							(i)In
			 generalNot later than September 30, 2009, and annually
			 thereafter, the Board shall—
								(I)determine, by
			 majority vote in accordance with clause (ii), the funding priority issue areas
			 that shall apply to all grants provided under subsection (b) during the
			 following fiscal year; and
								(II)submit to the
			 Executive Committee a report describing the determination.
								(ii)Great Lakes
			 goalsThe Board shall base a determination under clause (i)(I) on
			 environmental restoration goals for the Great Lakes that identify specific
			 objectives and the best methods by which to produce tangible improvement to the
			 Great Lakes.
							(B)Grants
							(i)Action by
			 Program OfficeThe Program Office shall provide to the Board, in
			 a timely manner, a copy of each application for a grant under subsection
			 (b).
							(ii)BoardThe
			 Board shall—
								(I)review each
			 application received under clause (i); and
								(II)by a date
			 specified by the Program Office, provide to the Program Office a list of the
			 grant applications that the Board recommends for funding, ranked in order of
			 the applications that most merit funding.
								
